Case 1:20-cv-02601-VM Document 53-2 Filed 08/06/20 Page 1 of 55




EXHIBIT B
     Case 1:20-cv-02601-VM Document 53-2 Filed 08/06/20 Page 2 of 55




MOORE
INTERNATIONAL LAW            PLLC                                             INTERNATIONAL LEGAL MATTERS
                                                               ____________________________________________
                                                                                WRITER: SCOTT MICHAEL MOORE
                                                                                             SMM@MILOPC.COM
ROCKEFELLER CENTER                                                                        LICENSED & ADMITTED
45 ROCKEFELLER PLAZA, 20TH FLOOR                               SUPREME COURT OF THE UNITED STATES OF AMERICA
NEW YORK, NEW YORK 10111 USA                                     U.S. COURT OF APPEALS FOR THE FEDERAL CIRCUIT
TELEPHONE: + (212) 332-3474                                                U.S. COURT OF INTERNATIONAL TRADE
FACSIMILE: + (212) 332-3475                                                         OTHER U.S. FEDERAL COURTS
WWW.MILOPC.COM                                                           STATES OF NEW YORK & MICHIGAN ONLY
                                                                  LONDON COURT OF INTERNATIONAL ARBITRATION
Via Email
                                       17 July 2020
Greenberg Traurig
David G. Barger, Esq. (bargerd@gtlaw.com)

        Re:      El Omari v. Buchanan, et al, 20-cv-2601 (S.D.N.Y.)

Dear Mr. Barger:

   This letter is sent pursuant to Judge Marrero’s Practice Rule II(B)(1), in response to your pre-
motion to dismiss letter on behalf of the KARV Defendants, dated July 13, 2020.1

Other similar litigation involving the KARV Defendants – See Amended Compl., (AC), Par.
27, Ras Al Khaimah Investment Authority v. Farhad Azima, Claim No. CR-2016-002798.
Similarities between the AC and RAKIA include instructions from Saud to Buchanan and associates
to “target” and “go after” Azima, like El Omari, (Par. 33, 34, 37, 255c), use of spear-phishing
emails to illegally access Azima’s emails, similar to the “Samantha Alison” scheme (Par. 343, 350),
and the email of August 16, 2016 from Buchanan to Frank and Handjani, connecting them to
Azima’s hacked emails (Par. 350). (RAKIA Judg., May 20, 2020, excerpts, Exh. 1.)2 Also, Frank
and KARV created the “View from the Window” involving Azima (RAKIA Judg., Par. 37, 301),
and Buchanan’s email of July 19, 2015, to “go after FA subject to guidance from AF [Andrew
Frank].” (RAKIA Judg., Par. 288). See communication hierarchy, Exh. 2. See also AC’s Iran
sanction violation protection/retaliation consistency with recently filed USA v. Funds in the amount
of 73,293,750 AED (Approximately $20 Million) in the possession and control of Ras Al Khaimah
Investment Authority (RAKIA) et al., Case No. 20-cv-126 (D. Alaska), on June 3, 2020, Exh. 3.

    I. The KARV Defendants cannot invoke common law sovereign immunity - You contend
as alleged agents of Saud, the KARV Defendants enjoy common law sovereign immunity. This is
an unsupported leap from the AC’s alleged private illegal actions of the KARV Defendants to
lawful official duties. Moriah v. Bank of China Ltd., 107 F. Supp. 3d 272, 277 (S.D.N.Y. 2015); In
re Doe, 860 F.2d 40, 45 (2d Cir. 1988); Samantar v. Yousuf, 560 U.S. 305 (2010).3

    II. El Omari sufficiently plead a civil RICO claim - You parse the AC, and ignore RAKIA.
The false FARA filings are plead to constitute mail and wire fraud predicates (AC, Par. 123-124),
the “Samantha Alison’s” emails and Skypes as wire fraud predicates (AC, Par. 124), and witness

1
  On July 1, 2020, Plaintiff inquired if you would be willing to share information about whether KARV
initiated any independent review of the allegations in the AC. No response to date.
2
  Excerpts include discussions of party submissions, testimony, documentary evidence, and findings.
3
  The acts complained of in the AC are subsequent and continuing after El Omari’s prior litigation you cite.
     Case 1:20-cv-02601-VM Document 53-2 Filed 08/06/20 Page 3 of 55

17 July 2020                                                  MOORE
Page 2 of 3                                                   INTERNATIONAL LAW          PLLC
retaliation and conspiracy predicates (AC, Par. 125, 126). Wire fraud predicate - Pointing to AC,
Par. 137-151, 124, you contend the “Samantha Alison” - KARV Defendants connection is
insufficient under Rule 9(b). However, KARV’s history of harassment, Frank and Handjani’s
relationship with RAK, El Omari’s experience with RAK harassment, Frank’s ability to use a “back
stop,” and the similarity to RAKIA, show that there is reason to believe “Samantha Alison” is related
to the KARV Defendants. Further, they are technologically savvy, and to establish that relationship
further would be peculiarly within the defendant’s knowledge. DiVittorio v Equidyne Extractive
Indus., Inc., 822 F2d 1242, 1247 (2d Cir 1987). El Omari’s disclosed information about this case
and related matters is valuable property. (AC, Par. 148). Each of the 13 emails (AC, Par. 140, 141)
and 5 Skype interviews (AC, Par. 143) constitute separate wire fraud predicate acts. El Omari gave
away critical information because of these misrepresentations. Palatkevich v Choupak, 152 F Supp
3d 201 (S.D.N.Y. 2016). You also assert in talking to “Samantha Alison,” El Omari would expect
the information to be made public. However, El Omari plead he was promised confidentiality (AC,
Par. 139, 140, 143 147), and he relied on such for the information not to be public. (AC, Par. 147).

    Witness retaliation predicate - You assert lack of allegations that the KARV Defendants knew
of contact by the CIA and other activities, pointing to AC, Par. 37, 125-6. But see Palatkevich. See
also the similar pattern in RAKIA, such as the “View from the Window” and the email of August
16, 2016 connecting the KARV Defendants to Azima’s hacked emails, showing the omniscient
nature of the KARV Defendants’ knowledge and activity about their targets.

    FARA regulatory filings and mail/wire fraud - You assert the FARA regulatory filings do not
seek to obtain property from El Omari, and the fraud scheme is not plead with particularity, pointing
to AC, Par. 64. The KARV Defendants directly benefited from the scheme of FARA
misrepresentations by payment in return for protection of Saud: PR contract awards to Frank and
Iran Oil Scheme profits to Handjani. (AC, Par. 65, 66). The KARV Defendants could not act as
alleged without the false FARA filings. Moreover, if a plaintiff alleges two or more predicate acts,
as here, the plaintiff need only suffer injury from one, e.g. injury from witness retaliation or
“Samantha Alison.” Hecht v. Commerce Clearing House, Inc., 897 F.2d 21, 23 (2d Cir. 1990).

    Continuity element - You contend there are no “open-ended” or “closed-ended” facts. However
both closed-ended and the “continued, or the threat of continued activity” requirements are met
because the FARA falsification has been continuing since 2013, and the “Samantha Alison” scheme
concerns ongoing protection of Saud and ongoing litigations. “Samantha Alison” had been trying
to get information from El Omari through misrepresentation. Azrielli v Cohen Law Offices, 21 F3d
512, 521 (2d Cir 1994). “Continuous” and “threat of continuous” are supplemental, rather than
complementary requirements. H.J. Inc. v. Northwestern Bell Co., 492 U.S. 229, 242 (1989).

    Injury and proximate cause - You assert lack of meeting a clear and definite standard in AC,
Par. 125, and lack of a direct relation causation requirement. You also argue El Omari’s termination
in AC, Par. 38, is a substantial intervening factor. However, a plaintiff only needs to suffer direct
injury from one of the predicate acts. Hecht, at 23. See the “Samantha Alison” scheme and the
direct information and financial injury in AC, Par. 148, 149.

    III.    El Omari sufficiently plead a claim of defamation per se

    You opine lack of connection to the IO Article. However, all who take part in the procurement,
composition and publication of a libel are responsible in law and equally so. Restis v. American
Coalition Against Nuclear Iran, Inc., 53 F.Supp.3d 705, 716-717 (S.D.N.Y. 2014). AC, Par. 24,
made such an allegation. See Palatkevich. Note similarity between the KARV Defendants’ conduct
alleged here with RAKIA. See e.g., “View from the window” and emails between Buchanan and
     Case 1:20-cv-02601-VM Document 53-2 Filed 08/06/20 Page 4 of 55

17 July 2020                                                  MOORE
Page 3 of 3                                                   INTERNATIONAL LAW          PLLC
Handjani (RAKIA Judgment, P. 283-288), in particular, “to go after FA subject to guidance from
AF [Andrew Frank]. … will speak to AF tomorrow and fill you in.” “Talking to the boss now. He
wants me … to coordinate with you.” (RAKIA Judg., P. 288).

     You contend that the AC fails to plead defamation per se. Defamation per se absolves a plaintiff
from proving special harm where a statement “tends to injure another in his or her trade, business,
or profession.” Medcalf v. Walsh, 938 F.Supp.2d 478, 487 (S.D.N.Y. 2013); Fuji Photo Film
U.S.A., Inc. v. McNulty, 669 F.Supp.2d 405, 411( S.D.N.Y. 2009). The AC alleges the IO article
and its advertisement, attached as AC exhibits, reports that El Omari committed a serious crime, a
billion dollar RAKIA related fraud, a place where El Omari never worked, and with its CEO whom
El Omari didn’t know personally. (AC, Par. 19, 19a, 19b, 19c, 19c-d, and 25).

     You argue the words, “The investment authority believes that…” means opinion. Here, the
specific language about El Omari’s RAKIA billion dollar fraud and connection with RAKIA’s
CEO has a precise meaning which is readily understood, is capable of being proven true or false,
the full context of the communication in which the statement appears are such as to signal readers
that what is being read is likely to be fact, not opinion. Lan Sang v. Ming Hai, 951 F.Supp.2d 504,
517, 519 (S.D.N.Y. 2013); Restis, at 718.

    Lastly, you contend that El Omari is a public figure. El Omari denies he is a public figure for
purposes of defamation. Nonetheless, El Omari did allege “reckless disregard” at AC, Par. 25.

    IV.     El Omari sufficiently plead a claim under the CFAA

    You opine that communicating is not unauthorized access to a computer. The AC alleges the
computer emails and Skype were intentionally sent to El Omari, and used identity
misrepresentation and a promise of confidentially, to gain access to El Omari through his
computer. (AC, Par. 140-143). This was “spear-phishing” El Omari. (RAKIA Judgment, Par. 36).

     You contend that the threshold value of a $5,000 loss has not been plead. See AC, Par. 149. El
Omari’s attorney fees and investigation costs in response to “Samantha Alison” have easily
exceeded $5,000. “[T]he costs of investigating security breaches constitute recoverable ‘losses.’”
Sell It Social, LLC v. Strauss, 15-cv-970, Mem. and Order, March 8, 2018, p. 8 ( S.D.N.Y. 2018).

    Lastly, you argue lack of a connection to “Samantha Alison.” See AC, Par. 138, 139, and 143,
and the above response to the RICO wire fraud predicate involving “Samantha Alison.” Also, note
the “cease and desist letters” sent to the KARV Defendants (AC, Par. 138), were followed by
“Samantha Alison” (AC, Par. 139) seeking “knowledge about allegations found in three lawsuits”
(the instant, RAKIA, and Sadeq) (AC, Par. 143).

    For all these reasons, El Omari will respectfully oppose your motion to dismiss.

                                         Sincerely,
                                         MOORE INTERNATIONAL LAW PLLC
                                          BY:     /s/ Scott M. Moore

                                         Scott Michael Moore
                                         Attorney at Law
                                         Counsel for Plaintiff, Oussama El Omari
Attachments: Plaintiff’s Letter Exhibits1-3
Cc: Hon. Victor Marrero, U.S.D.J., via Email: ChambersNYSDMarrero@nysd.uscourts.gov
Case 1:20-cv-02601-VM Document 53-2 Filed 08/06/20 Page 5 of 55




          PLAINTIFF’S EXHIBIT 1
          Case 1:20-cv-02601-VM Document 53-2 Filed 08/06/20 Page 6 of 55




  Neutral Citation Number: [2020] EWHC 1327 (Ch)
  IN THE HIGH COURT OF JUSTICE                                        Case No. HC-2016-002798
  BUSINESS AND PROPERTY COURTS
  OF ENGLAND AND WALES
  BUSINESS LIST (ChD)

                                                                                     Royal Courts of Justice
                                                            Rolls Building, Fetter Lane, London EC4A 1NL

                                                                                        Date: 22 May 2020
                                                 Before:

         ANDREW LENON Q.C. (sitting as a Deputy Judge of the Chancery Division)


                                              BETWEEN:-


                       RAS AL KHAIMAH INVESTMENT AUTHORITY
                                                                                               Claimant
                                                  - and -

                                           FARHAD AZIMA
                                                                                              Defendant




                                      APPROVED JUDGMENT


    Hugh Tomlinson Q.C. and Edward Craven (instructed by Stewarts Law LLP) for the
                                       Claimant
  Tim Lord Q.C. and Hugo Leith (instructed by Burlingtons LLP) for the Defendant

        Hearing dates: 22nd - 24th January, 27th - 31st January, 3rd - 5th February, 12th - 14th
                                         February 2020
                                                   -
                                            Date: 22 May 2020



I direct that pursuant to CPR PD 39A para 6.1 no official shorthand note shall be taken of this Judgment
and that copies of this version as handed down may be treated as authentic.

Covid-19 Protocol: This judgment was handed down by the judge remotely by circulation to the parties’
representatives by email and release to Bailii. The date and time for hand-down is deemed to be 14.00 am
on 22 May 2020.



                                                    1
        Case 1:20-cv-02601-VM Document 53-2 Filed 08/06/20 Page 7 of 55




(6)   The Project Update and its aftermath
30.   By late 2014 investigations were under way within RAK into the actions of Dr
      Massaad and his associates.

31.   In January 2015 Stuart Page, a private investigator, was engaged by the Ruler to
      investigate what the Ruler feared was a plot between a member of his family and Dr
      Massaad aimed at destabilising his rulership.

32.   In March 2015 Mr Page provided the Ruler with a report entitled RAK Project Update
      (“the Project Update”) which was mainly concerned with Dr Massaad’s activities but
      which also described how Mr Azima was managing a team of advisers in the US, hired
      by Dr Massaad, who were planning to spread allegations about human rights issues in
      RAK; their campaign had not yet been made public. Mr Page’s agents who compiled
      the report said that they would be able to gather intelligence on the campaign team in
      order to monitor their progress and “attempt to contain or ruin their plans”.

33.   In around April 2015, the Ruler told Mr Buchanan that he wanted Mr Buchanan and
      other assistants to “target” Mr Azima. The Ruler directed his associates to bring
      charges against Mr Azima. The Ruler's associates discussed meeting to "coordinate
      our attack" on Mr Azima and Dr Massaad but persuaded the Ruler not to pursue this
      plan at that time.

34.   In or around July 2015, the Ruler instructed another of his assistants, Naser Al Bustami,
      to "go after" Mr Azima. Mr Azima’s case is that, just as Henry II’s question “Will no
      one rid me of this turbulent priest?” led to the murder of Thomas Becket, so the Ruler’s
      directions to “go after” Mr Azima led in due course to the hacking of Mr Azima’s
      emails, whether or not this was the Ruler’s express instruction.


(7)   The hacking of Mr Azima’s emails
35.   A ‘phishing’ email is an email that seeks to trick the recipient into clicking on a
      hyperlink taking the user to a webpage that the criminal controls, or into downloading
      malicious software. A ‘spear-phishing’ email is a more targeted and sophisticated form
      of a ‘phishing’ email which indicates that the sender has purposely targeted the
      deception at that individual (as shown by the fact that the email has been constructed to
      include material pertinent to the recipient, or otherwise to be of more interest to them).
      The fact that the spear-phishing email contains material of particular interest to the
      targeted recipient makes it more likely to be effective in that the recipient is more likely
      to open the deceptive email and any further links it may contain.

36.   It is common ground that in October 2015 Mr Azima received a number of spear-
      phishing emails. Mr Azima’s case is that these spear-phishing emails led at the time to
      the hacking of his confidential email accounts, that the hacking was organised by agents
      acting on behalf of RAKIA and that consequently by late 2015 RAKIA had accessed
      his confidential emails and the evidence which it now relies on in support of its claims.
      RAKIA denies that it had anything to do with the spear-phishing emails and does not
      admit that the spear-phishing emails led to the hacking of Mr Azima’s email accounts.
                                               8
        Case 1:20-cv-02601-VM Document 53-2 Filed 08/06/20 Page 8 of 55




37.   On 29 December 2015 a document called the “View from the Window” was drawn up
      by Andrew Frank, an employee of Karv Communications, a PR firm engaged by RAK.
      The document referred to Mr Azima as “having orchestrated, if not fully participated
      in numerous fraudulent activities” and to “companies being set up with Iranian
      nationals”. Mr Azima contends that this document shows that RAKIA had by this stage
      obtained access to Mr Azima’s confidential emails and data. This is disputed by
      RAKIA.


(8)   The Settlement Agreement

38.   On 2 March 2016 RAKIA, HeavyLift and Mr Azima entered into the Settlement
      Agreement. The Recitals to the Settlement Agreement read as follows:

            “(A) By an agreement dated 12 April 2007, HeavyLift and RAK
            Airways PJSC (“RAK Airways”) entered into a joint venture (the
            “Joint Venture Agreement”) to establish an Aircraft Simulator and
            Training Facility at Ras Al Khaimah International Airport, located in
            Ras Al Khaimah, UAE (“RAK”);
            (B) RAKIA guaranteed the performance of RAK Airways under the
            Joint Venture Agreement;
            (C) HeavyLift, acting through Mr Azima, has asserted that RAK
            Airways owes HeavyLift for investments HeavyLift made in the
            joint venture pursuant to the Joint Venture Agreement;
            (D) RAKIA does not agree that there is any legal basis for any such
            claim;
            (E) Mr. Azima has recently provided negotiation assistance to
            RAKIA on an informal basis which RAKIA recognises and
            appreciates;
            (F) Each Party has the greatest of respect for the other Parties, and
            wishes to resolve all outstanding issues relating to the Joint Venture
            Agreement.”

39.   Clause 1.1 required RAKIA to pay the sum of $2.6 million in settlement of any claims
      that Mr Azima or HeavyLift might have had against RAKIA or another RAK entity:

            “RAKIA will pay HeavyLift the sum of $2,600,000 to resolve all
            claims which Mr Azima or HeavyLift may have against it or any
            other RAK Entity as further detailed in paragraph 3.1.”

40.   RAKIA’s case is that it was deceived into entering the Settlement Agreement by
      fraudulent misrepresentations made by and on behalf of Mr Azima regarding the
      amount of HeavyLift’s investment, that the settlement sum of $2.6m was intended to
      reflect the amount spent by HeavyLift in making its contribution to the Training
      Academy JV and that the true amount of HeavyLift’s investment was significantly
      smaller than this.

41.   In exchange for the payment of $2.6m, Mr Azima and HeavyLift agreed to relinquish
                                           9
         Case 1:20-cv-02601-VM Document 53-2 Filed 08/06/20 Page 9 of 55




(11)   The downloading of the hacked material

51.    The dispute with Dr Massaad was not resolved. RAKIA admits to creating websites
       attacking Dr Massaad a few days after the July 2016 meeting and shortly after those
       sites were created, in early August 2016, blogging websites began appearing
       denigrating Mr Azima as a “fraud” and a “scammer” and linking to websites containing
       Mr Azima’s confidential emails which appeared at around the same time.

52.    There is an issue as to how these blogging web sites came to the attention of RAKIA.
       RAKIA’s case is that they were discovered by a journalist, Majdi Halabi, who drew
       them to the attention of Mr Page, by whom Mr Halabi had been allegedly asked to look
       out for references to Mr Azima on the internet. Mr Page is alleged to have
       communicated the information to Mr Gerrard and Mr Buchanan. Mr Azima contends
       that this version of events is fictitious, that Mr Halabi played no part in the discovery of
       the blogging web sites and that RAKIA’s account of the discovery of the blogging
       websites is designed to conceal RAKIA’s role in the hacking.

53.    RAKIA subsequently instructed an independent third party, Northern Technology Inc.
       (“NTi”) to download the material from these links and others which were subsequently
       discovered and which RAKIA contends had been posted by unknown hackers. The
       material was downloaded by NTi in August and September 2016.

54.    RAKIA’s case is that the subsequent analysis of the internet data established that,
       contrary to the Good Faith Clause, Mr Azima had in fact committed multiple acts of
       serious wrongdoing towards RAKIA and other RAK entities and that, as a result of
       that discovery, the present action was commenced on 30 September 2016.

55.    On Mr Azima’s case, RAKIA already had access to the hacked data by late 2015 so that
       the downloading process in August/September 2016 was a charade.

56.    On the same day as these proceedings were commenced (30 September 2016) Mr
       Azima brought proceedings against RAKIA in the US District Court for the District of
       Columbia alleging that RAKIA had hacked his computers. RAKIA challenged the
       proceedings on jurisdictional grounds. Its challenge failed in the US District Court but
       on 18 June 2019 the US Court of Appeals allowed RAKIA’s appeal and dismissed the
       US proceedings.

57.    Mr Azima amended his defence in these proceedings on 18 July 2018 to allege that
       RAKIA was responsible for hacking his computers and emails and publishing their
       contents on the Internet and on 8 August 2019 was given permission to add a
       Counterclaim for damages and other relief arising out of the alleged hacking which
       was stayed pending final judgment on RAKIA’s claim.




                                                12
       Case 1:20-cv-02601-VM Document 53-2 Filed 08/06/20 Page 10 of 55




The witnesses

58.   RAKIA served witness statements from twelve witnesses, nine of whom gave oral
      evidence. The evidence of two of the witnesses, Richard Garcia and Jessica Gray, who
      were involved in the downloading of data from the BitTorrent sites, was
      uncontroversial and admitted by Mr Azima without cross-examination.

59.   The Ruler of RAK, Sheikh Saud bin Saqr Al Qasimi, provided a witness statement
      responding to Mr Azima’s first witness statement but did not attend the hearing.
      RAKIA submitted that for the Ruler to attend the hearing or appear by video link would
      be incompatible with this constitutional role and status as sovereign ruler. It is
      regrettable that the Ruler chose not to attend the hearing or give evidence by video link
      as there were a number of issues on which he could have given relevant evidence. As the
      Ruler’s witness statement was not tested by cross-examination, I do not propose to
      attach significant weight to it.

60.   Jamie Buchanan was RAKIA’s main witness. Between September 2014 and December
      2019 when he took retirement, Mr Buchanan was the chief executive of Ras Al
      Khaimah Development LLC (“RAK Dev”) which holds the assets and liabilities that
      were previously owned by RAKIA.

61.   Counsel for Mr Azima submitted that Mr Buchanan gave dishonest evidence on a
      number of issues relating to Mr Azima’s hacking clam. In relation to one matter,
      namely Mr Buchanan’s claim to have been mistaken, until shortly before the trial, as
      to the authorship of the Project Update, which I address at paragraph 266 below, I
      consider that Mr Buchanan’s evidence was disingenuous. I was not persuaded that Mr
      Buchanan’s evidence was dishonest in other respects. He struck me as a generally
      reliable witness who gave his evidence in a measured way and was prepared to concede
      a number of points adverse to RAKIA’s case that were put to him in cross examination.

62.   Neil Gerrard is a former policeman and a partner in the firm of Dechert LLP which
      was instructed to assist with the investigation into Dr Massaad’s alleged fraudulent
      activities which it has continued to work on to the present time. His witness statement
      dealt with his engagement by RAK, the meeting he had with Mr Azima in July 2016
      and the events in August 2016 surrounding the downloading of the hacked material.
      He was cross-examined about his involvement with the questioning of detainees within
      RAK, in particular Karam Al Sadeq and Shahab Izadpanah. Allegations that Mr
      Gerrard had attempted, on behalf of RAK, to extort money from Mr Izadpanah and
      had offered Mr Izadpanah and Mr Al Sadeq to drop all charges against them if they
      confessed to charges implicating Dr Massaad were put to Mr Gerrard who denied them
      in forthright terms. On the basis of the material before me, I am not in a position to make
      any findings in relation to those allegations or other allegations of misconduct
      extraneous to the events in issue in these proceedings that were put to Mr Gerrard.

63.   Counsel for Mr Azima submitted that Mr Gerrard gave dishonest evidence on key
      issues. He was also criticised for not referring to Mr Page and the Project Update in
      his witness statement. In my view, Mr Gerrard’s witness statement should have dealt
                                               13
        Case 1:20-cv-02601-VM Document 53-2 Filed 08/06/20 Page 11 of 55



       with the Project Update which was a clearly relevant document and one which, as he
       accepted in cross-examination, was of concern to him when it was produced because it
       referred to the threat of a press campaign to smear RAK and its Ruler with human
       rights allegations. I do not, however, regard the omission to deal with the Project
       Update, or the other criticisms made of his evidence, as leading to the conclusion that I
       should treat Mr Gerrard as dishonest.

64.    Stuart Page, also a former policeman and now the Chairman and majority shareholder
       of a business providing security and surveillance services, dealt in his witness
       statement with his engagement in RAK to assist with the investigations into Dr
       Massaad and the discovery of the hacked material. Counsel for Mr Azima submitted
       that Mr Page was a dishonest witness who lied about a number of matters. I consider
       that Mr Page was an unsatisfactory and unreliable witness. As set out in greater detail
       in the context of the hacking claim, his witness statement was misleading in relation to
       two significant matters. First, his witness statement implied that he did not produce
       written reports for the Ruler on his investigations whereas in fact he did so on a regular
       basis. Second, his witness statement said that he first came across the name of Mr
       Azima in early 2016 whereas in it was in fact a year earlier. His evidence in connection
       with the discovery of the hacked material was both internally inconsistent and at odds
       with the contemporary documents. I have concluded that it would be unsafe to rely on
       any evidence from Mr Page that was not corroborated by some other source.

 65.    Amir Ali Handjani is on the board of RAK Petroleum and was involved in discussions
        with Mr Buchanan and Mr Bustami regarding both the money that Mr Azima said
        was owed to him and matters involving Dr Massaad. Mr Azima criticised him as an
        evasive witness giving further dishonest evidence. Mr Handjani was criticised for his
        contention that the Ruler’s instruction to “go after” Mr Azima was in part prompted
        by a demand for payment of $8 million by Mr Azima. I do not regard the evidence on
        this point to be so clear cut as to justify the inference that he gave deliberately false
        evidence on it.

66.    Naser Al Bustami sits on the boards of a number of companies owned by the
       government of RAK and is one of the Ruler’s advisers. He was criticised for an email
       proposing that the Government of Georgia be enlisted to support RAKIA’s claims
       against Dr Massaad. It is not clear from the email what assistance Mr Bustami had in
       mind and his oral evidence was that the assistance sought would be subject to Dr
       Massaad being convicted in a fair trial in a court of law. Even accepting that the email
       was improper, I do not consider that it supports the inference that Mr Bustami was a
       dishonest witness.

67.    Majdi Halabi gave evidence in relation to the discovery of the hacked material. As set
       out later in this judgment, I came to the conclusion that his evidence was inherently
       implausible and not credible.

68.    Stuart Leach ran the specialist litigation division at the public relations agency Bell
       Pottinger at the relevant time. Dave King is the Chief Executive of Digitalis, an online
       reputation and digital risk management firm, who were engaged by Bell Pottinger. I
       consider that they were both reliable witnesses who were seeking to assist the court.

                                               14
       Case 1:20-cv-02601-VM Document 53-2 Filed 08/06/20 Page 12 of 55



69.   Nicholas del Rosso gave evidence as to his involvement in retaining NTi to download
      the Hacked Material from the BitTorrent sites. His evidence was uncontroversial.

70.   For Mr Azima, there were three witnesses. First there was Mr Azima himself. Second
      there was Mr Adams, a close friend and confidant of Mr Azima who deals with the
      accounts and paperwork for Mr Azima’s business, who provided a short witness
      statement expressing agreement with Mr Azima’s first witness statement. Finally there
      was Professor Donald Fowler, a friend of Mr Azima, who did not appear at the trial
      but provided an unchallenged witness statement describing an assignment that he had
      carried out for the Ruler at Mr Azima’s request.

71.   Mr Azima is a businessman with more than forty years’ experience in all aspects of
      aviation, the airline industry and logistics. He has served as chairman of various
      airlines in different parts of the world. I am told that he has never before faced an
      allegation of fraud. RAKIA submitted that Mr Azima and Mr Adams were dishonest
      witnesses. After hearing evidence from Mr Azima and Mr Adams, I reached the
      conclusion that their evidence in opposition to RAKIA’s claims was frequently
      inconsistent with the contemporaneous documents and inherently implausible. One
      example was their evidence concerning the retrospective drafting of the Joint Venture
      Agreement, which I deal with at paragraphs 123 to 128 below. I consider that Mr
      Azima and Mr Adams, in giving evidence, were more concerned to support Mr
      Azima’s case than to assist the court with an honest recollection of the true facts.

72.   The two expert witnesses, in the field of Computer Forensics and Investigations, were
      Christopher Tarbell (for Mr Azima) who is Director of Cyber Security and
      Investigations in the New York office of BRG, a global consulting firm, and Winston
      Krone (for RAKIA), who is Global Managing director in the Amsterdam office of
      Kivu Consulting Inc, a global technology firm. The experts each produced an expert
      report and together a joint report. The parties agreed that the experts, between whom
      there was a large measure of agreement, would not be called to give oral evidence.


Documentary evidence

73.   Mr Azima made wide ranging criticisms of RAKIA’s documentary evidence and
      invited me to draw inferences against RAKIA on the ground that it had destroyed
      relevant documents.

74.   Mr Buchanan’s disclosure statement referred to an incident at the Covent Garden
      Apple store on 16 October 2016 when a substantial number of emails had been
      inadvertently deleted from his iPhone by an Apple employee. In witness statements
      filed for the purposes of an interim application before HHJ McCahill QC, it was
      explained that Mr Buchanan had attended the Apple store because of a problem in
      sending emails from his phone. On 22 October 2016, six days later, Mr Buchanan was
      informed of the need to preserve documents, whereupon he informed Dechert of the
      possible deletion of emails. Steps were then taken to address the situation by restoring
      the deleted emails but these were only partially successful.

75.   It was submitted for Mr Azima that it was “very likely” that Mr Buchanan deliberately
                                             15
 Case 1:20-cv-02601-VM Document 53-2 Filed 08/06/20 Page 13 of 55



        company. [...]

        … [D]ue to the failure of RAK Airways to provide its share of the joint venture
        investment, the amount HeavyLift has already disbursed needs to be repaid."

129.2 Mr Stewart replied the same day explaining that he was “not familiar with the
      agreement” and asking, “when the agreement was originally signed”. Mr
      Adams replied by attaching a copy of what he claimed was “a copy of the 2007
      Joint Venture Agreement” which had been produced and signed the previous
      week.

129.3 On 2 October 2013, Mr Azima sent an email to the Ruler concerning the
      Training Academy JV. The email began: “I am not sure how to bring an
      unresolved business matter to your Highness as I never have before”. This
      statement contradicts Mr Azima’s claim that he spoke with the Ruler about the
      joint venture in 2010 and supports the Ruler’s denial that any such conversation
      took place. The email made no reference to an alleged agreement with RAK
      Airways regarding the value of HeavyLift’s investment in the Training
      Academy joint venture.

129.4 In June 2015 Mr Azima introduced Ms Azadeh to RAKIA to present his
      position on HeavyLift’s claim for compensation. On 13 June 2015, Mr
      Buchanan met with Ms Azadeh and made it clear that RAKIA was willing to
      investigate HeavyLift’s claim to ensure a fair outcome.

129.5 According to Mr Adams’ witness statement, following that meeting, he was
      asked by Mr. Azima to provide additional information and documentation
      requested by Mr. Buchanan on behalf of RAKIA to assist them with quantifying
      the amount which they would be “reimbursing” HeavyLift for its involvement
      in the joint venture.

129.6 By an email sent on 14 June 2015, Mr Buchanan requested detailed information
      and records concerning the project including various “Financial records, asset
      register and reports”. In particular, he requested amongst other things (a)
      “financial records that back up the Statement of Account and show all
      investments made by HeavyLift into or on behalf of the JV, including date,
      account details etc”; and (b) “details of the assets owned or held/used by the
      Training Academy JV to the extent not already forming part of the financial
      data”. Mr Buchanan also asked: “More generally, what (if any) information can
      you provide about RAK’s actual contribution [to] the joint venture in financial
      terms?”.

129.7 On 6 July 2015, Ms Azadeh sent a letter from Mr Adams to Mr Buchanan which
      stated that prior to the termination of the Training Academy JV “HeavyLift had
      already invested $2.5 million.” The letter further stated that while hard copies
      of the Training Academy JV's audited accounts for 2007 and 2008 were not
      available, an extract from the "Director's Report and Balance Sheet Signature
      page" showed that as of 31 December 2008 the “Total Investment by
                                       28
     Case 1:20-cv-02601-VM Document 53-2 Filed 08/06/20 Page 14 of 55



                  Adams to Jim Stewart. None of those involved in the original
                  arrangements remain in RAK, and some of the RAK companies that
                  appear to have been involved have been restructured”.

             (b) On 9 August 2015, Mr Buchanan sent an email to Ms Azadeh which
                 explained that there were significant “difficulties in identifying and
                 assessing information that might enable us to respond properly to the
                 issues you have raised”. Given the difficulty in locating relevant records,
                 Mr Buchanan therefore requested Ms Azadeh to “set out your claims
                 against RAK Airways in greater detail and provide evidence to support
                 those claims”.

     147.4 Mr Azima’s assertions that the inducement requirement is not made out
           because RAKIA entered into the Settlement Agreement “for purposes
           unconnected to the settlement of the claim” and because it had reached an
           “internal evaluation…that Mr Azima was acting against RAKIA, and
           fraudulently” is incorrect.

     147.5 If a misrepresentation is of such a nature that it would be likely to play a part
           in the decision of a reasonable person to enter into a transaction it will be
           presumed that it did so unless the representor satisfies the court to the contrary;
           Dadourian v Simms [2009] EWCA Civ 169.

148. Mr Azima denies that RAKIA has established reliance. He submits as follows:

     148.1 The evidence at trial established that the decision to enter the Settlement
           Agreement was taken by the Ruler, not by Mr Buchanan or the board of RAK
           Dev or the board of RAKIA. Mr Buchanan’s evidence established that his
           function was to make a “recommendation” and the actual power to decide
           rested with the Ruler. His oral evidence confirmed clearly that entry into the
           Settlement Agreement was the Ruler’s personal decision:
             “Q. And it's right, isn't it, that the decision to enter into the settlement
             agreement was taken on behalf of RAKIA by the Ruler? A. That is correct.
             Q. It wasn't taken by you, was it? A. That is correct.”

     148.2 Mr Gerrard’s evidence was similarly that the Ruler was the “ultimate authority
           in RAK” and “if RAKIA was to undertake a course of events that he didn't
           approve of” it “wouldn't necessarily happen.”

     148.3 Mr Buchanan also confirmed that he did not know the Ruler’s reasons for
           entering into the Settlement Agreement:

             “Q. Thank you. You are not in a position, are you, Mr Buchanan, to give
            evidence as to what the Ruler may have -- what may have influenced the Ruler
            into entering into the settlement agreement in March 2016? A. No, I'm not.”

     148.4 There is no evidence that the Ruler had regard to or relied on the alleged
           representation by Mr Azima as to the contribution made by HeavyLift into the
           Training Academy. Nor does the Ruler suggest that he relied on Mr
                                        37
        Case 1:20-cv-02601-VM Document 53-2 Filed 08/06/20 Page 15 of 55



Were the stories false?
201.   Mr Azima submits that:

        201.1 RAKIA failed to adduce any evidence in its witness statements that the stories
              said to have been procured and promoted by Mr Azima were in fact false;

        201.2 RAKIA attempted to fill this gap through a series of leading questions to Mr
              Gerrard in re-examination in which Mr Gerrard denied that he had been
              involved in illegal detentions in RAK or had taken on prosecutorial or judicial
              roles. Mr Gerrard’s answers, elucidated in this way at the end of his evidence,
              were simply not a sufficient basis for this Court to find that the “falsity” of any
              alleged media stories is established.

        201.3 This is particularly so in circumstances where there was evidence showing that
              concern at detentions in RAK was well-founded, and there was also evidence
              of Mr Gerrard’s and/or Dechert’s role in those detentions giving rise to
              legitimate concerns. It was incumbent on RAKIA to address these issues with
              evidence, which it has not even attempted to do.

        201.4 Mr Azima referred to a November 2014 Amnesty International report referring
              to several cases in which individuals had in fact been detained for long periods
              in the Ruler’s palace or in other undisclosed locations. None of RAKIA’s
              witnesses were in a position to refute its findings.

        201.5 Reports had been provided to Mr Azima about Mr Gerrard conducting (on
              behalf of the Ruler and/or RAKIA) highly aggressive and unlawful
              interrogations of prisoners including Mr Al Sadeq; and aggressively
              threatening Mr Al Sadeq’s wife and threatening one of RAKIA’s opponents
              (Mr Izadpanah) with prison unless he agreed to pay $7.5 million to RAK, and
              offering clemency in exchange.

        201.6 Under cross-examination, Mr Gerrard accepted that he had in fact interviewed
              Mr Al Sadeq and other individuals while in prison in RAK. He also admitted
              investigating and interviewing Mr Izadpanah in RAK.

        201.7 If RAKIA was to sustain its case that complaints about these practices in RAK
              were false, disclosure should have been given of these incidents including of
              the records of interview that Mr Gerrard said would exist. This is particularly
              so given that Mr Gerrard’s own account of Mr Al Sadeq’s interview in
              detention itself raised concerns. Mr Gerrard claimed that the interview had
              been conducted strictly pursuant to the standards in the Police and Criminal
              Evidence Act 1984 although it became clear in Mr Gerrard’s evidence that this
              was not true. No audio recording of the interview was made and he was unsure
              whether a record of the interview had been provided to Mr Al Sadeq’s lawyers.
              Mr Al Sadeq was detained in RAK without charge for at least a year. Mr
              Gerrard accepted that he interviewed Mr Al Sadeq at some point during that
              detention, before he was charged.


                                               62
       Case 1:20-cv-02601-VM Document 53-2 Filed 08/06/20 Page 16 of 55



       201.8 Mr Gerrard saw no problem with an individual being detained for a prolonged
             period without charge and being interrogated in that period: “They have a
             process. It is not like ours -- many parts of it are -- and he agreed to talk to us
             whilst he was detained. We followed the process of PACE when we met him.”
             As noted, the claim that PACE was followed was not correct, on Mr Gerrard’s
             own evidence.

Conclusion

202.   In order to make good its case that Mr Azima procured and promoted false stories in
       the media, it was incumbent on RAKIA to establish that the stories which it was
       intended to publish about human rights violations were untrue. It has not done so. It
       appears that Project Clay intended to draw attention to actual cases of detention and
       illegality, not fabricated cases. The 2014 Amnesty International Report indicates that
       there were real grounds for concern about detention procedures in RAK. None of
       RAKIA’s witnesses were in a position to refute the findings in that report.



Mr Azima’s role in relation to the Security Assessment


203.   The facts relating to the Security Assessment as they appear from the documents
       before the Court were as follows:

       203.1 In late 2014 Mr Azima was engaged by Mr Kirby Behre, a lawyer at Miller &
             Chevalier, lawyers who acted for Dr Massaad (and later Mr Azima) to act as
             a consultant to assist with a PR campaign involving the investigation of human
             rights abuses in RAK for the benefit of Dr Massaad who had fled RAK and
             was in dispute with RAKIA and the government of RAK.

       203.2 Mr Azima introduced former CIA operative Scott Modell to Dr Massaad and
             Miller & Chevalier and commissioned him to produce the Security
             Assessment and was responsible for arranging Mr Modell’s remuneration for
             producing it.

       203.3 The Security Assessment consisted of a review of the security issues affecting
             Dr Massaad including a detailed series of “Recommendations” which included
             “aggressive tools” and “offensive media operations” to “display the critical
             weak points of the RAK”, using media teams to “denigrate the reputation of
             Sheikh Saud and the RAK as a place of doing business”, and a campaign going
             beyond negative stories and including: “Organized protests and other forms of
             manufactured dissent, sustained over an extended period of time”.

       203.4 The Security Assessment also included a recommendation for “orchestrating
             business deals in RAK with disreputable individuals from other parts of the
             world” setting out how the RAK Government, the ruling family and RAK-
             owned banks and businesses could be deceptively lured into entering


                                              63
       Case 1:20-cv-02601-VM Document 53-2 Filed 08/06/20 Page 17 of 55



255.    Mr Azima’s pleaded case in support of his hacking claim (at paragraph 8J of the Re-
        Re-Amended Defence and Counterclaim) is as follows.

       “(a) Between autumn 2015 and July 2016 Mr Azima was assisting in the mediation
            of a dispute between RAKIA and Dr Massaad.

       (b) To the best of Mr Azima’s knowledge, on or around 14 October 2015 Mr Azima
           received several emails containing malicious internet links which were aimed
           at him specifically so as to induce him to open the emails. The opening of the
           emails and the links in them enabled those carrying out the hacking to gain
           unauthorised access to and steal Mr Azima’s confidential data.

       (c)   RAKIA has targeted Mr Azima in the context of its dispute with Dr Massaad.
             In particular, in around April 2015, the Ruler told Mr Buchanan that he wanted
             Mr Buchanan and other assistants to "target" Mr Azima. The Ruler directed his
             associates to bring "charges" against Mr Azima and also to pursue "other
             channels" for taking action against Mr Azima. The Ruler's associates discussed
             meeting to "coordinate our attack" on Mr Azima and Dr Massaad. In or around
             July 2015, the Ruler instructed another of his assistants, Mr Bustami, to "go
             after" Mr Azima. Further, in the context of his role in assisting in the mediation
             of the dispute between RAKIA and Dr Massaad, Mr Azima had meetings and
             discussions with RAKIA's representative, Mr Buchanan, and its counsel, Mr
             Neil Gerrard, of Dechert LLP. At a meeting on or about 23 July 2016, Mr
             Gerrard told Mr Azima that if Dr Massaad would not agree to a settlement, Mr
             Azima would be made "collateral damage" in a war that RAKIA would then
             wage on Dr Massaad. Mr Azima understood this statement to be a threat.

       (d)   The dispute between RAKIA and Dr Massaad was not resolved. RAKIA
             engaged investigators and public relations consultants (including the now
             defunct firm, Bell Pottinger) to make inquiries into Mr Azima and to
             disseminate information about him.

       (e)   On around 29 July 2016, Mr Azima learned of a website making allegations
             against Dr Massaad, similar to those which RAKIA had made in the course of
             the mediation of its dispute with Dr Massaad. Shortly thereafter, Mr Azima
             learned of two other websites containing similar allegations against him. The
             websites contained links to BitTorrent internet sites, where certain materials
             stolen from Mr Azima were available to download with appropriate software
             and expertise. At this point, Mr Azima apprehended that his emails and data had
             been stolen, and so changed his passwords and increased his computer security.

       (f)   RAKIA has admitted that it and its lawyers, Dechert LLP, hold a substantial
             quantity of the data stolen from Mr Azima, including an admission made in
             September 2016 to holding around 30GB of material. RAKIA denies
             responsibility for the hacking and theft of data or awareness of the persons
             responsible. Its explanation for holding these materials, given through its
             solicitor Mr David Hughes, is that the materials were obtained from internet
             sites. In proceedings brought by Mr Azima against RAKIA in the United States

                                              82
       Case 1:20-cv-02601-VM Document 53-2 Filed 08/06/20 Page 18 of 55



       257.5 RAKIA was able to gather information about Mr Azima from the hacked
             material by December 2015, as evidenced by the View from the Window
             document;

       257.6 Although Mr Azima had (on his case) a genuine entitlement to receive $2.6
             million in compensation from RAKIA in respect of the Training Academy JV,
             the Settlement Agreement was in fact a device which was intended to equip
             RAKIA with a legal mechanism to bring a claim against Mr Azima on the basis
             of material which it already had from hacking his emails. The $2.6 million was
             paid to “lure” Mr Azima into an agreement, to “reel him in and use him in our
             negotiation with Dr Massaad”.

       257.7 RAKIA’s case as to how it came across the hacked material innocently was
             untrue and designed to conceal RAKIA’s role in the hacking.
             Contemporaneous emails which show that RAKIA innocently discovered the
             hacked material were in fact a false “paper trail” created by Mr Buchanan and
             Mr Gerrard in order to conceal their involvement in the hacking.

       257.8 Wrongdoing can be inferred from RAKIA’s “highly suspicious” approach to
             the documentary evidence.

258.    RAKIA’s position is, in summary, as follows.

       258.1 The hacking claim is unfounded. RAKIA had no involvement whatever in the
             hacking of Mr Azima’s emails/devices or in the publication of any hacked
             documents online. These were documents which were publicly available on
             the internet which were discovered by individuals who reported them to
             RAKIA in early August 2016 at about the same time as the documents were
             discovered by individuals acting on behalf of Mr Azima.

       258.2 An allegation that a party engaged in a criminal conspiracy to unlawfully hack
             into and publish a person’s confidential data in pursuit of a malicious vendetta,
             and then took extensive steps to deliberately and dishonestly conceal that
             criminal activity from the Court, is an allegation of the utmost seriousness. It is
             trite law that cogent evidence is required to justify a finding of discreditable
             conduct and that “the cogency of the evidence relied upon must be
             commensurate with the seriousness of the conduct alleged”.

       258.3 These principles required Mr Azima to adduce particularly cogent and
             persuasive evidence in order to make good his hacking claim. Mr Azima’s
             hacking claim necessarily entails not only a claim that RAKIA dishonestly
             obtained access to his emails but that its witnesses including Mr Buchanan,
             the Ruler, Mr Gerrard, Mr Halabi, Mr Bustami and Mr Handjani were parties
             to a conspiracy to deceive the court by the presentation of a fundamentally
             false case concerning RAKIA’s role in the hacking of Mr Azima’s emails.

       258.4 In any event, whatever the position about RAKIA’s direct or indirect
             involvement in hacking, the public interest in the fair and just disposal of the

                                              85
       Case 1:20-cv-02601-VM Document 53-2 Filed 08/06/20 Page 19 of 55



       following the Project Update, the Ruler was concerned about Mr Azima and
       interested in pursuing him. The Ruler said in his witness statement that in early 2015
       he wanted information about Dr Massaad’s organised criminal scheme and, in
       particular, as to the role Mr Azima had played. It seems most unlikely that he did
       not discuss Mr Azima with Mr Page, the investigator with whom he was having
       monthly meetings, in which case it is hard to believe that Mr Page could have
       completely forgotten about any mention of Mr Azima prior to his meeting with Mr
       Buchanan in early 2016.


(2)     The April and July 2015 emails

279.   On 4 April 2015, Mr Buchanan emailed Mr Handjani as follows:
       “HHSS [i.e. the Ruler] had wanted us to target FA [i.e. Mr Azima] – on what basis
       would we do this?”

280.   It is unclear precisely what prompted this email. Mr Handjani’s evidence, which I
       accept, was that Mr Azima had called him out of the blue in March 2015 and said
       that there was a big problem between him and the Ruler in that he was owed $8m
       by RAK and that, if things were not resolved, they could “get ugly” for everyone.
       Mr Handjani was also called by Dr Massaad at about this time who asked him to
       talk to the Ruler and get the Ruler to stop investigating him. Mr Handjani then spoke
       to the Ruler about both calls.

281.   Mr Buchanan’s evidence was that the Ruler’s instruction to target Mr Azima in April
       2015 was prompted in part by Mr Azima’s claim for $8 million, which the Ruler
       considered to be unfounded, and in part by the information in the Project Update.
       He said that the reference to “targeting” was a reference to the bringing of criminal
       charges.

282.   The Ruler’s own evidence as to his state of mind was that he wanted information
       about the extent of the criminal scheme organised by Dr Massaad and, in particular,
       as to the role Mr Azima had played and, if he was involved in those schemes, to
       have criminal charges brought against him. He dismissed the suggestion that the
       emails were prompted by the Project Update.

283.   The email of 4 April 2015 led to the following exchanges on the same day:

       (a) Mr Handjani: “I’m not sure that’s possible at the moment. I don’t know what
           basis you would target him. Thoughts?”.
       (b) Mr Bustami: “As for Farhad, I would say get AH [Mr Handjani] on the case to
           check with the boss on what exactly he wants done”.
       (c) Mr Buchanan: “AH has no idea how we might go after him”
       (d) Mr Bustami: “I think next week Amir is in town so we can both hook up with
           him and brain storm it.”

284.   Later that day, Mr Bustami wrote to Mr Handjani and Mr Buchanan as follows:

                                            91
       Case 1:20-cv-02601-VM Document 53-2 Filed 08/06/20 Page 20 of 55




          “I have had few discussions with boss about FA [Mr Azima] and he is adamant that
          we bring charges against him. He was very happy that you told him that FA is no
          longer asking for the $8 m.
          The boss told me that you have checked with your people and confirmed back to
          him that the boys with the hotel are no issue now and we should not be intimidated
          by them and that FA may not be orchestrating this.
          He wants me to get you on the case to file some sort of charges against Farhad. He
          also told me today that you have another channel that you are using with khater [Dr
          Massaad]. When are you next in town so that me you and Jamie [Mr Buchanan]
          could hook up and coordinate our attack?”

285.   Mr Handjani’s evidence, which I accept, was that the reference to “going through
       another channel” was a reference to attempts that were going on at that time to open
       a dialogue with Dr Massaad.

286.   On 6 April 2015 Mr Handjani wrote to Mr Bustami and Mr Buchanan as follows:

          “Subject: Re Farhad Azima
          Dear Naser
          Thank you for your email. I spoke to the boss and advised him against both using
          other channels and pressing charges against Farhad for now. I believe both
          approaches could undermine the work that you and Jamie are doing. I was very
          clear with him that we should speak with one voice-and for the moment you and
          Jamie are that voice.
          We have to see how Khatter responds with his lawyer. If we start pressing charges
          with Farhad it would disrupt this process. My humble opinion is that we should
          not be fighting multiple fires at one time.
          We need to keep this circle of information tight and give full weight and support
          to you and Jamie.
          I have advised boss as much as
          well. Best,
          AAH”

287.   There is no evidence of any steps being taken against Mr Azima between April and
       July 2015 and the natural inference from this email is that the Ruler was dissuaded
       from taking any action for the time being. Mr Buchanan’s evidence was that Mr
       Azima did not feature at all in his discussions with the Ruler in this period.

         “Q. What was going on in relation to investigating Mr Azima between the
         beginning of April 2015 and 19 July 2015?
         A. Absolutely nothing to my knowledge.
         Q. Did you have some monthly meetings with Mr Page over this time?
         A. Yes, I would have done.
         Q. And would there have been some reports in all likelihood, written reports?
         A. Yes, written or verbal, and I can't tell you which they were.
         Q. And you would have discussed those with the Ruler?
         A. I would have done -- I did.

                                             92
       Case 1:20-cv-02601-VM Document 53-2 Filed 08/06/20 Page 21 of 55



         Q. And is it your evidence that Mr Azima didn't feature at all in any further updates
         from Mr Page between the beginning of April 2015 and 19 July 2015?
          A. I have no recollection of Mr Azima's name or his activities coming on to the
         radar screen in that period.”


288.   On 19 July 2015, Mr Buchanan wrote to Mr Handjani as follows:

          “NB [Naser Bustami] says the Boss wants criminal stuff taken out of letter and to
          go after FA subject to guidance from AF [Andrew Frank].

          Nothing ELSE new from NB - will speak to AF tomorrow and fill you
          in.”

          Mr Handjani replied as follows:

          “Talking to the boss now. He wants me to respond to the little guy in an email
          and to coordinate with you.”

289.   Mr Buchanan’s evidence about this exchange in his witness statement was that he had
       received a message from Mr Bustami to the effect that the Ruler wanted criminal
       allegations taken out of a letter to be sent to Dr Massaad’s lawyers. The reference “to
       go after FA” was a reference to the prospect of some form of criminal proceedings or
       criminal charges being brought against Mr Azima which were not in the event
       pursued although in cross-examination, Mr Buchanan said that he did not know what
       was meant by “going after FA”. “Guidance from AF” was a reference to guidance
       being sought from Mr Andrew Frank who provided public relations assistance to
       RAK in the US and whose guidance would be sought in relation to any reputational
       issues that might arise as a result of criminal charges being brought against Mr Azima
       as a US citizen. The reference to “the little guy” was a reference to Mr Azima. Mr
       Buchanan said that the planned coordinating was to do with the HeavyLift claim for
       compensation about which Mr Azima had emailed Mr Handjani on the same day (19
       July 2015). Mr Bustami’s and Mr Handjani’s evidence was to the same effect. On 28
       July 2015 Mr Handjani sent a response to Mr Azima explaining that there was nothing
       he could do beyond putting him in touch with Mr Buchanan.

290.   It is unclear what prompted the Ruler to give the indication or instruction reflected in
       Mr Buchanan’s email of 19 July. Mr Buchanan was unable to explain what prompted
       the Ruler to want Mr Azima to be “gone after” at this time. What is clear is that the
       Ruler’s desire for action to be taken against Mr Azima had not abated since April.
       The evidence of Mr Buchanan and Mr Handjani was that this desire was prompted in
       part by annoyance over what the Ruler perceived was an unmeritorious claim for the
       $8 million but this seems unlikely given that Mr Handjani’s email of 4 April 2015
       had made clear that this claim was not being pursued. The Ruler himself does not
       suggest that the $8 million claim prompted his desire to go after Mr Azima. It is more
       likely that the Ruler’s hostility towards Mr Azima stemmed from his perception,
       originating in the Project Update, that Mr Azima was an associate of Dr Massaad who
       was threatening to cause trouble for him.

                                              93
       Case 1:20-cv-02601-VM Document 53-2 Filed 08/06/20 Page 22 of 55



        countries with which Mr Azima had no connection. Mr Krone accepts that this
        access appears to be suspicious.

300.    In summary, it is possible that the hacking of Mr Azima’s emails is linked to his
        receipt of spear-phishing emails in October 2015 but this is not firmly corroborated
        by the evidence. There is no evidence as to who carried out the hacking.


(4)     The View from the Window document

301.    Following the alleged hacking in October/November 2015, on 29 December 2015 a
        document was prepared on RAKIA’s side which described a “series of
        investigations” and labelled Mr Azima as a participant in “fraudulent activities”. It
        was prepared by Andrew Frank, a senior individual at Karv Communications, a PR
        company working for RAKIA, who had been mentioned in Mr Buchanan’s email of
        19 July 2015. It was sent to Mr Gerrard on 4 January 2016.

302.    The document reads as follows:

           “View from the window
           The window has opened on Ras Al Khaimah through a series of investigations
           that have unearthed a massive fraud that has taken place in the Emirate, the UAE,
           and several other countries including the Republic of Georgia, India, Congo and
           others.
           A number of things have been exposed as fact over the past twenty-four months:
           -KM was the CEO of RAK Ceramics beginning in 2003, as well as the RK
           Investment Authority (RAKIA) beginning in 2006 and oversaw a series of
           investments inside and outside of RAK that are under now intense scrutiny and
           have exposed wrong-doing
           -Gila Mikadze was head of RAKIA's operations in Georgia and created and
           oversaw numerous corporations that stole money from the Emirate and was used
           for his own purposes and to bribe former government officials.
           -Others committed crimes inside RAK, including the Ruler's Chief legal advisor
           and the legal advisor to RAKIA (they also happen to be cousins(?))
           … -FA, a U.S. citizen, appears to have orchestrated, if not (fully) participated in
           numerous fraudulent activities.
           … -Companies were set up with Iranian nationals”

303.    Mr Azima’s case is that the reference in the document to “FA” (i.e. Mr Azima)
        appearing “to have orchestrated, if not (fully) participated in numerous fraudulent
        activities” establishes that RAKIA must by this stage have hacked into Mr Azima’s
        emails because otherwise Mr Frank would not have not known about what RAKIA
        alleges in these proceedings to be his “fraudulent activities”.

304.    In support of this case, Mr Azima submits as follows:

       304.1 It is striking that none of RAKIA’s witnesses even acknowledged the existence
             of the View from the Window document. RAKIA failed to call Mr Frank

                                             96
       Case 1:20-cv-02601-VM Document 53-2 Filed 08/06/20 Page 23 of 55



              as a witness and failed to identify Karv when ordered by HHJ Kramer QC to
              identify its public relations consultants, indicating an awareness that his
              evidence would be damaging to RAKIA.

       304.2 The View from the Window document establishes “beyond serious argument”
             that by the end of December 2015, RAK and RAKIA had obtained access to
             Mr Azima’s confidential emails and data. The author of the document had
             clearly been informed that RAK and RAKIA had a firm basis for asserting that
             Mr Azima had orchestrated or participated in “numerous fraudulent activities”.

       304.3 A belief on RAKIA’s part that there was such a basis could only have come
             from the hacked material. As Mr Buchanan, who was leading RAKIA’s
             investigation, explained, RAKIA only believed that Mr Azima had engaged in
             any fraud upon reviewing the Hacked Material:

                  “A. The investigations that had taken place until that point gave me no
                  cause to believe that Mr Azima was involved in any frauds in respect of
                  Dr Massaad.
                  Q. But you changed your mind when you saw the hacked data; is that
                  right?
                  A. I changed my mind when I saw the hacked data, that is correct.”

       304.4 When Mr Buchanan was shown the View from the Window document, he
             claimed to be able to offer no explanation for its contents and to have been
             unaware of it until it was put to him in cross-examination.

       304.5 Mr Gerrard gave inconsistent explanations for the document, alleging initially
             that it was “ramblings” of Mr Frank which had come “out of the blue” and
             later that it was the product of a meeting which had taken place two weeks
             earlier concerning a “blitzkrieg” of negative publicity. He claimed that he told
             Mr Frank that the section of the View from the Window concerning Mr Azima
             “isn’t going to work” because all that was known about Mr Azima was
             “suspicions”.

       304.6 This account is not credible given the absence of any response by Mr Gerrard
             to Mr Frank’s email attaching the View from the Window document and the
             inconsistency with the evidence of Mr Buchanan, according to whom the
             “blitzkrieg” meeting did not take place until January 2016. Moreover, the
             View from the Window does not purport to describe “suspicions”. It states that
             investigations have “unearthed a massive fraud” and that the matters listed in
             it (including Mr Azima’s involvement in “numerous frauds” “have been
             established as fact”.


305.   The View from the Window document shows that in late 2015, a negative PR
       campaign was being planned against Mr Azima alongside Dr Massaad. Mr Azima
       had not dropped out of the picture. It also suggests that someone had planted in Mr
       Frank’s mind the idea that Mr Azima had been involved in fraudulent activities. That

                                             97
       Case 1:20-cv-02601-VM Document 53-2 Filed 08/06/20 Page 24 of 55



       person was probably Mr Gerrard who had briefed Mr Frank before the document was
       sent. It was put to Mr Gerrard in cross-examination that, in order to have accused Mr
       Azima of fraud, Mr Gerrard must have been aware of the contents of Mr Azima’s
       confidential emails:

          “Q. … by that stage, I suggest, Mr Gerrard, you were aware of the confidential
          material that had been procured illegally from within Mr Azima's email records in
          October/November 2015 and one way or another you thought you were on to
          something. You started to think that you could -- that you had some material to
          allege fraud. That's what I put to you.
          A. So I'd like to deny that, my Lord. It's preposterous. But I'd also like to explore
          that question because what you're suggesting is I had a secret little stash of Mr
          Azima's documents which I could select at will to identify frauds. I mean, how
          would I do that? How do I pull this stuff down? How do I search for it?”

306.   Shortly thereafter, the following exchange took place:

           “Q. And you would have been aware that Mr Page had been successful in
          gathering intelligence from within Mr Azima's confidential email archive?
               …
            Q. I'm putting that to you.
            A. Right. No, I wasn't aware.
            Q. And that this is the only explanation for why Mr Frank has recorded, based
            upon what you and Mr Buchanan must have told him, the idea that Mr Azima
            had been involved in numerous fraudulent activities.
            A. My Lord, that's ridiculous. Mr Frank is a clever man, but he's not a lawyer.
            He will have heard on a regular basis concerns as to gun-running, fraud, etc, etc.
            What he will not have grasped that we did not have sufficient evidence to
            proceed. On everything else we had stacks of evidence against -- let's take the
            first bullet point, Dr Massaad. We had evidence. Indeed he was prosecuted. We
            had evidence against Mikadze. He was prosecuted. We had evidence of other
            crimes inside RAK, including the Ruler's chief adviser and the general counsel.
            They were prosecuted. Let me ditch Farhad Azima for the moment. We had
            dummy corporations set up in the RAK, UK, Georgia, Cayman Islands, etc. We
            could have put those in, and so on. Fraudulent bank accounts, possible gun-
            running … we did not have any evidence that we could have proceeded against
            of actual fraud against Farhad Azima. That is just plainly wrong and that's what
            I told Andrew Frank”

307.   Mr Gerrard’s explanation for the reference in the View from the Window document
       to Mr Azima’s “orchestrating if not participating” in “numerous fraudulent activities”
       was confused. At one point he referred to the Project Update, although this had not
       alleged fraud against Mr Azima. He also referred to information provided to Mr Frank
       at a meeting attended by Mr Buchanan, although this meeting did not take place until
       later. His evidence was essentially that Mr Frank was told about suspicions
       concerning Mr Azima but these suspicions had nothing to do with Mr Azima’s hacked
       emails.


                                              98
          Case 1:20-cv-02601-VM Document 53-2 Filed 08/06/20 Page 25 of 55



           document destruction, much less of any instruction by RAKIA to destroy relevant
           documents.


(7)      The July 2016 meeting

322.     Following execution of the Settlement Agreement in March 2016, Mr Azima continued
         to engage with RAKIA with a view to brokering a settlement of its dispute with Dr
         Massaad.

323.     On 16 July 2016, a meeting was held between Mr Azima and three representatives of
         RAKIA: Mr Buchanan, Mr Gerrard, and an associate in Mr Gerrard’s firm, Dechert,
         at the Churchill Hotel in London.

324.     Mr Azima’s case is that at this meeting Mr Gerrard threatened him that if Dr Massaad
         would not agree to a settlement, Mr Azima would be made "collateral damage" in a
         war that RAKIA would then wage on Dr Massaad, a threat that was put into effect a
         few weeks later.

325.     Mr Azima’s evidence was as follows:

           325.1 Mr Gerrard told him to stop acting as a mediator, and instead work solely for
                 RAKIA to assist them in their campaign against Dr Massaad.

           325.2 He refused and told Mr Gerrard that is not how he operated; this aggravated
                 Mr Gerrard who proceeded to reference his history, stating that he had been
                 a policeman, a detective, a prosecutor and a lawyer, and that he had
                 connections with “Number 10” and that if Mr Azima did not settle the case
                 with Dr Massaad then there would be a war against Dr Massaad and Mr
                 Azima would be “collateral damage”.

           325.3 Mr Azima asked Mr Gerrard whether he was threatening him. He told Mr
                 Azima that this was not a “threat but a promise.”

           325.4 At the end of the meeting, he asked Mr Buchanan for a copy of the
                 handwritten notes that Mr Gerrard's colleague had taken. Mr Buchanan
                 informed Mr Azima that he would be sent a copy of the notes after they were
                 transcribed that evening. However, after repeated chasing, Mr Buchanan said
                 that Mr Azima could not have them without Mr Gerrard's permission. He
                 also set out in an email dated 23 July 2016, in response to Mr Azima’s
                 complaint that what Mr Gerrard had said to him amounted to “extortion” and
                 “blackmail”, a dictionary definition of those terms.

  326.     Dechert’s note of the relevant part of the meeting reads as follows:

                  “NG noted that Kirby had referred to “mutually assured destruction” but that
                  KM was delusional if he thought that bringing the criminal and civil actions
                  would destroy HHSS. NG noted that HHSS was now engaging with Abu

                                               102
       Case 1:20-cv-02601-VM Document 53-2 Filed 08/06/20 Page 26 of 55



       included email communications up to August 2016 suggesting that the hackers had
       access to Mr Azima’s email accounts throughout the period from October 2015 to
       August 2016.

339.   Mr Azima contends that the proximity in time between (i) the breakdown in the
       negotiations with Dr Massaad and RAKIA and the consequential appearance of the
       websites attacking Dr Massaad (which RAKIA admits to arranging through Digitalis)
       and (ii) the websites with links to the hacked material, cannot realistically be a
       coincidence but is a clear indication that the Ruler or RAKIA were behind both
       attacks.

340.   RAKIA contends that there is no connection between the Massaad websites and the
       appearance of the blogging websites with links to the hacked material and that it is
       inherently unlikely that sophisticated hackers (which is what the hackers would be, if
       Mr Azima’s hacking claim were correct) acting on the instructions of RAKIA or the
       Ruler, would put up the blogging websites so soon after the Massaad websites as this
       would inevitably give rise to suspicion that both the blog websites and the Massaad
       websites were part of the same PR campaign and hence that RAKIA had carried out
       the hacking. On Mr Azima’s case, RAKIA had had access to the hacked material
       since the preceding October 2015 and could have delayed publicising it for several
       more weeks or months. Mr Azima’s answer to this point is that RAKIA may have
       been sufficiently confident that it had covered its tracks for it not to be concerned
       about detection.

341.   In my judgment, if the hackers were acting on the instructions of the Ruler or RAKIA,
       it is unlikely that they would have timed the publication of the hacked material to
       coincide with the end of the “ceasefire” and the posting of the anti-Dr Massaad
       websites. It is more probable in my view that the two incidents, while close in time,
       were not in fact related. The posting of the Massaad websites was a deliberate PR
       campaign instructed by the RAKIA; the other was the unrelated act of hackers.


(9)     RAKIA’s alleged discovery of the hacked material

342.    RAKIA has sought to explain how it became aware of the hacked material on the
        internet. Mr Azima submits that RAKIA’s account is false and dishonest and is
        advanced by RAKIA in order to cover up its own responsibility for the hacking.

343.    RAKIA’s pleaded case, and the case it advanced in its witness statements
        concerning its discovery of the hacked material, is, in summary, as follows:

       343.1 Following a meeting in January 2016 with Mr Azima, Mr Buchanan was
             alarmed by a warning from Mr Azima that, if RAKIA did not resolve matters
             with Dr Massaad soon, there would be an aggressive and negative public
             relations campaign directed against the individuals and companies involved
             and the Emirate of RAK more generally.

       343.2 Mr Buchanan discussed this warning with Dechert. It was decided that it
             would be prudent to take steps on RAK’s behalf to prepare for any such
                                         106
Case 1:20-cv-02601-VM Document 53-2 Filed 08/06/20 Page 27 of 55



       campaign, including by actively monitoring what was being published online.
       As part of that preparation, Mr Buchanan discussed Mr Azima’s warning with
       various advisers including Mr Page.

343.3 In around February/March 2016, Mr Buchanan met with Mr Page and asked
      him to look out for anything relevant about a possible negative publicity
      campaign against RAK. Following that meeting, Mr Page contacted Mr Halabi
      and asked him to keep an eye out for anything interesting and unusual relating
      to RAK, the Ruler, Dr Massaad and Mr Azima.

343.4 Following Mr Page’s request, Mr Halabi carried out Google searches for those
      names from time to time. During one of those regular Google searches in early
      August 2016, Mr Halabi discovered the blog sites containing links to a torrent
      file containing information relating to Mr Azima.

343.5 Mr Halabi therefore contacted Mr Page and sent him the links to the torrent
      sites. Mr Page then informed Mr Buchanan and Mr Gerrard about the links.

343.6 Mr Gerrard, in turn, contacted Mr del Rosso at Vital Management Services
      (“VMS”) to seek advice on instructing a suitably qualified company to
      download the materials. Mr del Rosso emailed Chris Swecker, a former
      Assistant Director of the FBI and VMS’s attorney, to ask for
      recommendations.

343.7 On Mr Swecker’s recommendation, VMS then contacted Mr Garcia at NTi
      and engaged NTi to download the materials and to identify any other websites
      containing information relevant to Mr Azima.

343.8 On 23 and 24 August 2016, Ms Gray, a senior analyst with NTi, downloaded
      the contents of the files listed in the torrent file entitled “Farhad Azima of the
      Aviation Leasing Group Exposed” using BitTorrent software (the “First
      Tranche of the Internet Data”).

343.9 On 1 September 2016, Mr del Rosso sent an email to Mr Swecker, Mr Garcia
      and Ms Gray informing them that a new dump of data relating to Mr Azima
      had been discovered online. The following day Mr del Rosso sent a further
      email with links to the torrent site. When she returned to the office the
      following week, Ms Gray downloaded the contents of the files that were listed
      in that torrent file (the “Second Tranche of the Internet Data”).

343.10 Ms Gray thereafter continued actively searching for any additional
       information relating to Mr Azima. During the course of those searches on 9
       September 2016 she discovered an additional dump of data relating to Mr
       Azima. She then proceeded to download the contents of the files listed in that
       torrent file (the “Third Tranche of the Internet Data”).




                                       107
         Case 1:20-cv-02601-VM Document 53-2 Filed 08/06/20 Page 28 of 55



         343.11 NTi provided copies of the First, Second and Third Tranches of the Internet
                Data to Mr del Rosso. Mr del Rosso then provided those copies to RAKIA’s
                lawyers at Dechert.

  344.    Mr Page deals in his witness statement with Mr Halabi’s involvement as follows:

          344.1 Following a conversation with Mr Buchanan in early 2016 in which he had
                been asked to keep his ears and eyes open for anything he heard about a
                negative publicity campaign that might be damaging for RAK, Mr Page
                spoke to a few contacts he uses occasionally in the investigations business,
                journalism and PR industry and asked them to keep their ear to the ground.
                One of those was Mr Halabi, whom he believes he met at a round table lunch
                in 2012. Mr Halabi is an Israeli journalist who specialises in Middle Eastern
                affairs. They have more of a friendship than a professional relationship.

          344.2 At some point later that year, Mr Halabi called him and told him that he had
                come across something interesting on the internet about Mr Azima. As far as
                he could recall Mr Halabi sent him the website address where the material
                could be found in a WhatsApp message. He cannot check because he
                regularly deletes his WhatsApp messages for security reasons. Mr Halabi
                also told him that he believed the information came from the UAE. Mr Page
                did not ask why he thought this.

          344.3 When Mr Page received this information from Mr Halabi, he would have
                picked up the phone to Mr Buchanan although he does not specifically
                remember doing so. He believes that Mr Buchanan asked him then to contact
                Neil Gerrard at Dechert and let him know what he had heard but it may have
                been the other way round.

          344.4 A few weeks later, he learned that a second set of data relating to Mr Azima
                had been put onto the Internet. He cannot recall when or how exactly he
                learned of this. As he had not discussed the first set with any of his sources
                other than Mr Halabi, he believes it may have been Mr Halabi that told him
                about the second set but it is possible that he was told by one of his other
                sources. He does not recall being told anything about how or when the second
                set had been discovered. He believes that he would have called Mr Buchanan
                or Mr Gerrard immediately. He made no attempt to download the data.

          344.5 He was never asked to hack or otherwise access Mr Azima's emails or data
                by RAKIA or anyone else. He does not know who hacked Mr Azima's
                computers or placed his data online. His involvement in this matter was
                limited to passing on of information provided by sources to RAKIA.

345.      Mr Page’s evidence in cross-examination was different from his witness statement
          in that he claimed that he passed on the information that he had received from Mr
          Halabi on a single occasion and that was the end of his involvement.



                                              110
       Case 1:20-cv-02601-VM Document 53-2 Filed 08/06/20 Page 29 of 55



              Halabi to Mr Gerrard and Mr Buchanan on or around 8 or 9 August 2016, he
              considered the task complete and did not contact Mr Gerrard or Mr Buchanan
              again. Mr Halabi was also clear that he only spoke to Mr Page on one
              occasion.

       349.8 There is therefore no explanation in the evidence as to how RAKIA found
             out about the Second Tranche of Data.

350.   There are further discrepancies between the evidence of Mr Page and the documents.
       On 16 August 2016 Mr Buchanan emailed Mr Frank and Mr Handjani, copied to Mr
       Gerrard, as follows.

              “Good morning. I have been informed by Stuart last night that there is an
              internet site that is carrying a huge amount of material relating to FA - I will
              get you the link later. I have asked Neil to have a team start reviewing the
              material as a matter of urgency. At this time, I have no idea whether this
              relates to us or whether it is of value in respect of our ongoing dispute with
              KM. More importantly, I cannot tell you whether there is anything on the site
              about which we should have any concern. Clearly, it would be very
              interesting to know who is behind this action - Stuart tells me it is UAE based.
              We will speak later. Jamie”

351.   This email raises further questions.

       351.1 The email reads as Mr Buchanan was “breaking the news” regarding the
             hacked material (as Mr Buchanan accepted in cross-examination) even
             though, on RAKIA’s case, Mr Buchanan had been informed of the Hacked
             Material by Mr Page over a week before, on 8 or 9 August 2016.

       351.2 Mr Page denies contacting either Mr Gerrard or Mr Buchanan after the initial
             alleged call in which he passed on the two links from Mr Halabi, which is
             said to have taken place on 8 or 9 August 2016. It follows that Mr Page did
             not contact Mr Buchanan on 15 August 2016.

       351.3 Mr Buchanan’s email states that he would “get the link later”. There is no
             evidence that Mr Buchanan ever did get “the link” or that any of the
             recipients of the email followed up to ask for the link. Mr Gerrard’s evidence
             is that he believed that he “already had it by then” but there is no evidence
             that Mr Gerrard was provided with a link on 15 August 2016 or that he
             provided a link to anyone else at that time or thereafter. The emails between
             Mr del Rosso and NTi do not identify any such new link being provided.

       351.4 No reply was sent to this email at all, by any of the recipients despite the
             dramatic nature of the news that Mr Buchanan had ‘broken’.

       351.5 The email refers to “Stuart”, meaning that Mr Buchanan understood his
             audience – Mr Frank and Mr Handjani – to know who Mr Page was and
             that he was undertaking some sort of work for RAKIA.

                                              115
       Case 1:20-cv-02601-VM Document 53-2 Filed 08/06/20 Page 30 of 55



        is not true and that the true facts as to how RAKIA came to know about the hacked
        material have not been disclosed.

356.    It does not of course necessarily follow from this conclusion that RAKIA was
        responsible for the hacking. As RAKIA pointed out, there would be variety of
        explanations for Mr Page’s failure to give a true account of the discovery. He may,
        for example, have wanted to conceal his sources of information, even though they
        were not the hackers, for reasons of confidentiality.


(10)    RAKIA’s deployment of the hacked data

357.    Mr Azima submits that RAKIA’s responsibility for the hacking should be inferred
        from the fact that, apart from RAKIA no other party in any jurisdiction has sought
        to use any of Mr Azima’s stolen material in any proceedings or indicated that it was
        able to access the stolen data using the BitTorrent sites.

358.    RAKIA’s response to that argument is that Mr Azima appears to have been the
        subject of long term interest by Iran who perceived him as an enemy of the Iranian
        Government and who actively sought to acquire information and intelligence about
        him by targeting his communications and the communications of his close
        associates. In particular:

       358.1 On 2 September 2012, for example, Ms Azadeh sent an email to Mr Azima
             which described how Mr Azima was being spied on by agents of Iran. The
             email was sent after Ms Azadeh was arrested and detained for more than three
             months by the Iranian Government and Revolutionary Guards.

       358.2 On 24 February 2016, Ms Azadeh emailed Mr Azima a detailed account of her
             arrest and detention in Iran which made it clear that she and her
             communications were deliberately targeted by the Iranian state because of her
             close connection to Mr Azima, whom the Iranians believed was working with
             the CIA. She went on to explain that, “They had access to my computer and
             emails” and that she was eventually released after being “made to confess that I
             was a CIA agent and I was working with Farhad Azima in relation to all anti-
             Islamic government activities supported by U.S.”

       358.3 Jay Solomon, a former journalist for the Wall Street Journal, published an
             article in the Columbia Journalism Review dated 7 March 2018 which stated
             his belief that the Government of Iran was responsible for the hacking of Mr
             Azima’s emails. The article recounted how emails between him and Mr Azima
             were hacked and put on the web as a torrent file. This happened just weeks
             after his first story broke in August 2016 about the Obama administration’s
             secret cash shipments to Iran.

       358.4 On 18 July 2016 – two weeks before the First Tranche of the Internet Data was
             published online – Ms Azadeh filed a lawsuit against the Islamic Republic of
             Iran and the Islamic Revolutionary Guards Corps before the United States

                                             117
Case 1:20-cv-02601-VM Document 53-2 Filed 08/06/20 Page 31 of 55




          PLAINTIFF’S EXHIBIT 2
Case 1:20-cv-02601-VM Document 53-2 Filed 08/06/20 Page 32 of 55




                                   The Ruler
                               "Status as sovereign
                                 ruler" (par. 59)
                                "Your highness"
                                   (par. 129.3)



                                    RAKIA
                               "If RAKIA was to
                              undertake a course of
                               events that he (the
                              Ruler) didn't approve
                                 of" it "wouldn't
                              necessarily happen."
                                   (par. 148.2)
                         Mr Gerrard/Mr Buchanan
                             (Dechert LLP)
                      Ruler told him and "other associates"
                                    (par. 33)
                       "He, on behalf of RAK" (par. 62)
                      "Conducting (on behalf of the Ruler
                         and/or RAKIA)" (par. 201.5)
                       "Three representatives of RAKIA:
                        Mr Buchanan, Mr Gerrard" and a
                          Dechert associate (par. 323)
                                 Mr Handjani
                       "Involved with Mr Buchanan and Mr
                                Bustami" (par. 65)
                    "I spoke to the boss (the Ruler)" (par 286)
                   "It would undermine the work you (Gerrard)
                        and Buchanan are doing." (par 286)
               Andrew Frank/KARV Communications, Inc.
             "Provided public relations assistance to RAK in the US"
                                      (par. 289)
                   Created "View from the Window" (par. 301)
               "View from the Window" suggests someone gave Mr
                  Frank the idea that Mr Azima was partaking in
              "fraudulent activities" and "that someone was probably
                              Mr Gerrard." (par. 305)

                                      VMS
            To advise Mr Gerrard on "a suitably qualified company to
                       download the materials" (par. 343.7)
         Provided the "Dechert lawyers" with "copies of the First, Second
             and Third Tranches of the Internet Data." (par. 343.11)


                                      NTi
            "RAKIA instructed them to download materials" (par. 53)
               To download the materials for VMS (par. 343.7)
Case 1:20-cv-02601-VM Document 53-2 Filed 08/06/20 Page 33 of 55




          PLAINTIFF’S EXHIBIT 3
       Case 1:20-cv-02601-VM Document 53-2 Filed 08/06/20 Page 34 of 55



BRYAN SCHRODER
United States Attorney
JONAS MWALKER
STEVEN SKROCKI
Assistant U.S. Attorneys
Federal Building & U.S. Courthouse
222 W. 7th Avenue, #9, Room 253
Anchorage, AK 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-6011
E-mail: jonas.walker@usdoj.gov

DEBORAH L. CONNOR
Chief, Money Laundering and Asset Recovery Section (MLARS)
WOOS.LEE
Deputy Chief, International Unit
MICHAEL OLMSTED
Senior Trial Attorney, International Unit
Criminal Division
United States Department of Justice
1400 New York Avenue, N.W., 10th Floor
Washington, D.C. 20530
Telephone: (202) 514-1263
Email: Woo.Lee@usdoj.gov

Attorneys for Plaintiff:
UNITED STATES OF AMERICA


                          UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF ALASKA

                                                 Civil No. 3:20-cv-00126-JMK
                                          ~
UNITED STATES OF AMERICA,
               Plaintiff
                                          )
                   v.                     )
                                          )
FUNDS IN THE AMOUNT OF                    )
73,293,750 AED (APPROXIMATELY             )
$20 MILLION) IN THE POSSESSION            )
ANDCONTROLOFRASAL                         )
KHAIMAH INVESTMENT AUTHORITY              )
(RAKIA)                                   )
                                          )



        Case 3:20-cv-00126-JMK Document 1 Filed 06/03/20 Page 1 of 22
       Case 1:20-cv-02601-VM Document 53-2 Filed 08/06/20 Page 35 of 55




and                                               )
                                                  )
ALL CLAIMS FILED AND ASSERTED                     )
BY VI2 PARTNERS GMBH AGAINST                      )
RAS AL KHAIMAH INVESTMENT                         )
AUTHORITY GEORGIA LLC IN CASE                     )
NO. 2b/4319-17 PENDING BEFORE                     )
THE TBILISI COURT OF APPEALS,                     )
REPUBLIC OF GEORGIA AND                           )
PROCEEDS THEREOF,                                 )
                                                  )
               Defendant in rem.                  )


                            COMPLAINT FOR FORFEITURE IN REM

      The United States of America, by its undersigned attorneys, brings this Complaint for

Forfeiture in Rem and alleges as follows in accordance with Rule G(2) of the Supplemental Rules

for Admiralty or Maritime Claims and Asset Forfeiture Actions (the "Supplemental Rules").

                                NATURE OF THE ACTION

       1.      The plaintiff is the United States of America.

      2.       The defendants in this action (the "Defendant Res") are funds in the amount of

approximately 73,293,750 AED (the "Defendant Funds") in the custody of the Ras Al Khaimah

Investment Authority ("RAK.IA") in the United Arab Emirates ("UAE") as well as a legal claim

(the "Defendant Claim") for the Defendant Funds filed and asserted by VI2 Partners GmbH

("VI2") in VI2 Partners GmbH v. Ras Al Khaimah Investment Authority Georgia LLC (Case No.

2b/4319-l 7), which is currently pending before the Tbilisi Court of Appeals in the Republic of

Georgia (the "Georgia Action"). The Defendant Funds were deposited by VI2's predecessors in

interest while seeking to purchase a hotel in Tbilisi, Georgia, from its owner, the Ras Al Khaimah


                                                 2
            Case 3:20-cv-00126-JMK Document 1 Filed 06/03/20 Page 2 of 22
        Case 1:20-cv-02601-VM Document 53-2 Filed 08/06/20 Page 36 of 55




Investment Authority Georgia LLC. The Georgia Action was filed by VI2 on or about February

19, 2016, seeking a return of the Defendant Funds and damages when the purchase of the hotel

did not occur.

       3.        The only persons believed by the government to have an interest that may be

affected by this action are VI2 and Ras Al Khaimah Investment Authority Georgia LLC, which

is a wholly-owned subsidiary of RAK.IA.

                                   NATURE OF THE ACTION

       4.        This is a civil action in rem to forfeit assets involved in and traceable to an

international conspiracy to launder funds traceable to violations of the International Emergency

Economic Powers Act ("IEEPA"), 50 U.S.C. §§ 1701-1705, and a scheme to defraud financial

institutions in the Republic of Korea ("Korea"). The United States of America seeks the forfeiture

of the Defendant Res pursuant to 18 U.S. C. § 9 81 (a)( 1)(C), on the ground that it was derived from

violations of U.S. and Korean law, and pursuant to 18 U.S.C. § 981(a)(l)(A) on the ground that

the Defendant Res constitutes property involved in one or more money laundering offenses in

violation of 18 U.S.C. §§ 1956 and/or 1957, and is property traceable to such property

                                  JURISDICTION AND VENUE

       5.        This is a civil forfeiture action brought pursuant to 18 U.S.C. § § 981(A) and (C).

       6.        This Courthasjurisdictionove rthis actionpursuantto28 U.S.C. §§ 1345 and 1355.

        7.       Venue is proper in this district pursuant to 28 U.S.C. § § 1355(b)(l)(A) and

 1355(b)(2) because acts and omissions giving rise to the forfeiture took place in the District of

 Alaska.

                                                   3
             Case 3:20-cv-00126-JMK Document 1 Filed 06/03/20 Page 3 of 22
        Case 1:20-cv-02601-VM Document 53-2 Filed 08/06/20 Page 37 of 55




                 BACKGROUND: RELEVANT INDIVIDUALS AND ENTITIES

      8.       Kenneth Zong is a U.S. citizen who formed multiple companies registered in

Korea, including KSI Ejder Korea Inc. and Anchore. On December 15, 2016, Kenneth Zang was

indicted in the District of Alaska for conspiracy to violate IEEPA, money laundering and money

laundering conspiracy. The indictment alleges, among other things, that Zang and others allegedly

conspired to evade the prohibitions of IEEPA and the Iranian Transactions and Sanctions

Regulations ("ITSR") by engaging in false, fictitious and fraudulent transactions which were

designed to unlawfully convert and remove Iranian owned funds, equivalent to approximately $1

billion U.S. dollars ("USD"). These funds were held in Korean bank accounts and converted into

more easily tradeable currencies, such as USDs and/or euros, by deceiving Korean banks and

regulators into thinking the transactions were legitimate. On or about February 6, 2013, Zang was

also convicted in Korea of violations of Korea's Foreign Exchange Transaction Act and customs

laws in connection with his operation of KSI, and sentenced to two years imprisonment. Zang

remains in Korea.

       9.       Pourya Nayebi is an Iranian national and born on July 25, 1974. In 2011, Nayebi,

along with Houshang Hosseinpour and Houshang Farsoudeh (collectively the "Uncharged

Conspirators"), acquired the majority of shares in a licensed bank in the Republic of Georgia with

direct correspondent ties to other international financial institutions through a Liechtenstein-based

foundation.    The Uncharged Conspirators used the Georgia financial institution to facilitate

transactions for multiple Iranian banks, including Bank Melli, Mir Business Bank, Bank Saderat,

and Bank Tejarat. On February 6, 2014, the U.S. Department of the Treasury designated the

                                                  4

            Case 3:20-cv-00126-JMK Document 1 Filed 06/03/20 Page 4 of 22
        Case 1:20-cv-02601-VM Document 53-2 Filed 08/06/20 Page 38 of 55




Uncharged Conspirators as individuals subject to U.S. sanctions pursuant to Executive Orders

13224 and 13382. In announcing this designation, the Treasury Department stated that they and

others subject to U.S. sanctions played a key role in evading U.S. sanctions on Iran.

       10.     Houshang Hosseinpour is an Iranian national and born on March 21, 1967.

       11.     Houshang Farsoudeh is an Iranian national and born on October 10, 1968. On

February 6, 2014, Farsoudeh was designated by the U.S. Department of the Treasury as an

individual subject to U.S. sanctions pursuant to Executive Orders 13224 and 13382.

       12.     Anchore is a legal entity registered in Seoul, Korea. It was originally formed by

Kenneth Zong in 2009 as KSI Ej der Korea Inc. before Zong changed its name to Anchore in 2011.

       13.     Orchidea Gulf Trading ("Orchidea Trading") is an entity based in the United

Arab Emirates and owned by the Uncharged Conspirators. On February 6, 2014, Orchidea

Trading was designated by the U.S. Department of the Treasury as an entity subject to U.S.

sanctions pursuant to Executive Orders 13224 and 13382.

       14.     MSL & Co. ("MSL") is another entity controlled by the Uncharged Conspirators.

MSL was originally based in the UAE. At an unknown date, MSL changed its name to European

Oil Traders SA and moved its location to Niederglatt, Switzerland.         On February 6, 2014,

European Oil Traders was designated by the U.S. Department of the Treasury as an entity subject

to U.S. sanctions pursuant to Executive Orders 13224 and 13382.

       15.     Industrial Bank of Korea ("IBK") is a financial institution in the Republic of

Korea where the Central Bank of Iran maintained an account that at one time possessed a balance

of over $1 billion USD (the "CBI Won Account").

                                                 5
          Case 3:20-cv-00126-JMK Document 1 Filed 06/03/20 Page 5 of 22
        Case 1:20-cv-02601-VM Document 53-2 Filed 08/06/20 Page 39 of 55




       16.      Ras al Khaimah Investment Authority ("RAKIA"). RAKIA is an industrial

licensing and promotion agency owned by Ras al Khaimah intended to promote investments in

the Emirate of Ras al Khaimah, one of the seven emirates that make up the UAE. RAKIA is

currently in possession of the equivalent of approximately $20 million of funds paid to RAKIA

by the Uncharged Conspirators in connection with a failed attempt to purchase a hotel owned by

RAKIA in the Tbilisi, Georgia (the "Tbilisi Hotel").

       17.      VI2 Partners GmbH ("VI2") is an Austrian legal entity owned by Marc-Milo

Lube, an Austrian national. VI2 alleges in the Georgia Action it filed against RAKIA that it owns

and acquired from the Uncharged Conspirators any interest and/or claim the Uncharged

Conspirators formerly possessed against RAK.IA in connection with their failed attempt to

purchase the Tbilisi Hotel.

                          EVIDENCE SUPPORTING FORFEITURE

       18.      The Defendant Res represents the proceeds of more than $1 billion in Korean Won

("KRW") converted into U.S. dollars in or through U.S. financial institutions in violation of

IEEPA. The funds were then further transferred and laundered by Zong, a U.S. citizen-at the

direction of the Uncharged Conspirators-through a web of shell company accounts at financial

institutions in several jurisdictions, including the UAE.

                                              FACTS

        I.       U.S. AND KOREAN SANCTIONS ON IRAN

        19.      U.S. law prohibits any U.S. person, including financial institutions inside the

 United States, from providing services directly or indirectly to Iran or the Government of Iran, in

                                                  6
             Case 3:20-cv-00126-JMK Document 1 Filed 06/03/20 Page 6 of 22
        Case 1:20-cv-02601-VM Document 53-2 Filed 08/06/20 Page 40 of 55




the absence of a license from the U.S. Department of the Treasury, Office of Foreign Assets

Control ("OF AC"). This prohibition includes the unlicensed processing of transactions through

U.S. banks that are for the benefit of the Government of Iran, including any agency or

instrumentality of the Government of Iran or any entity owned or controlled by the Government

of Iran. The Central Bank of Iran ("CBI") is part of the Government of Iran and has been

identified by OFAC as an entity owned or controlled by the Government of Iran since prior to

2000.

        20.   The International Emergency Economic Powers Act (50 U.S.C. §§ 1701 et seq.)

authorizes the President "to deal with any unusual and extraordinary threat, which has its source

in whole or substantial part outside the United States, to the national security, foreign policy, or

economy of the United States" by declaring a national emergency with respect to such threats,

50 U.S.C. § l 70l(a), and to take steps to address such threats, including the authority to

"investigate, regulate, or prohibit ... any transactions in foreign exchange," "transfers of credit

or payments between, by, through, or to any banking institution, to the extent that such transfers

or payments involve any interest of any foreign country or a national thereof," and "the importing

or exporting of currency or securities by any person, or with respect to any property, subject to

the jurisdiction of the United States[,]" 50 U.S.C. § l 702(a)(l)(A).

        21.   Beginning with Executive Order No. 12170, issued on November 14, 1979, the

President found that "the situation in Iran constitutes an unusual and extraordinary threat to the

national security, foreign policy and economy of the United States and ... declare[ d] a national

emergency to deal with that threat." On March 15 and May 6, 1995, the President issued


                                                 7
          Case 3:20-cv-00126-JMK Document 1 Filed 06/03/20 Page 7 of 22
       Case 1:20-cv-02601-VM Document 53-2 Filed 08/06/20 Page 41 of 55




Executive Orders Nos. 12957 and 12959, prohibiting, among other things, the exportation,

reexportation, sale, or supply, directly or indirectly, to Iran of any goods, technology, or services    t
                                                                                                         I

from the United States or by a United States person, and on August 19, 1997, issued Executive
                                                                                                         I




Order No. 13059 clarifying the previous orders (collectively, the "Executive Orders"). The

Executive Orders authorized the United States Secretary of the Treasury to promulgate rules and

regulations necessary to carry out the Executive Orders. Pursuant to this authority, the Secretary

of the Treasury promulgated the Iranian Transactions Regulations (renamed in 2012 the Iranian

Transactions and Sanctions Regulations, or "ITSR") implementing the sanctions imposed by the

Executive Orders.

       22.    The ITSR, Title 31, Code of Federal Regulations, Section 560.204, prohibit, among

other things, the exportation, reexportation, sale, or supply, directly or indirectly, from the United

States, or by a United States person, of goods, technology, or services to Iran or the Government

of Iran (with certain limited exceptions), including the exportation, reexportation, sale or supply

of goods, technology or services to a third country knowing that such goods, technology or

services are intended for Iran or the Government oflran, without a license from OFAC. The ITSR

provide that the transfer of funds, directly or indirectly, from the United States or by a U.S. person

to Iran or the Government of Iran is a prohibited export, reexport, sale, or supply of services to

Iran or the Government of Iran. See 31 C.F.R. § 560.427(a). The ITSR further prohibit

transactions that evade or avoid, have the purpose of evading or avoiding, cause a violation of,

or attempt to violate the ITSR. 31 C.F .R. § 560.203.




                                                  8
         Case 3:20-cv-00126-JMK Document 1 Filed 06/03/20 Page 8 of 22
        Case 1:20-cv-02601-VM Document 53-2 Filed 08/06/20 Page 42 of 55




       23.      OFAC also maintains the Foreign Sanctions Evaders List ("FSE List") to identify

foreign persons sanctioned under Executive Order 13608, "Prohibiting Certain Transactions With

and Suspending Entry Into the United States of Foreign Sanctions Evaders With Respect to Iran

and Syria." This FSE List includes persons sanctioned pursuant to Executive Order 13608 for

engaging in conduct relating to the evasion of United States economic and financial sanctions with

respect to Iran or Syria.

       24.      In 2010, Congress also enacted The Comprehensive Iran Sanctions Accountability

and Divestment Act of 2010 ("CISADA"), which, among other things, authorized the imposition

of sanctions against foreign financial institutions that engaged in transactions either facilitating

Iran's nuclear or ballistic missiles programs, or with persons and entities designated under United

Nations and U.S. sanctions against terrorism and weapons of mass destruction proliferation.

       25.       In addition to U.S. sanctions, Korea also imposed its own bilateral sanctions on Iran

beginning on or before 2011. The Korean government, in consultation with the United States

Government, authorized IBK and another Korean bank to each establish a Korean won ("KRW")­

denominated account belonging to the Central Bank of Iran.

       26.       In 2011, the Central Bank oflran maintained an account at IBK in Seoul containing

the equivalent of over $1 billion in KRW (the "CBI Won Account"). The purpose of this account

was to permit limited forms of trade between Korea-based entities and Iran, including the import

of Iranian oil to Korea. The CBI Won Account at IBK was subject to several limitations. Among

other things, the account could be used for transactions involving only certain, permissible types

of goods, including crude oil exports from Iran. The CBI Won Account could also be used to

                                                    9
             Case 3:20-cv-00126-JMK Document 1 Filed 06/03/20 Page 9 of 22
        Case 1:20-cv-02601-VM Document 53-2 Filed 08/06/20 Page 43 of 55




compensate Korean businesses who were owed compensation from Iran for certain types of

limited and permissible commercial trade and sales actions. All other transactions - including       i.


transactions for weapons - were specifically prohibited. Additionally, transactions involving the

CBI Won Account could not involve USD.

       II.       THE SCHEME TO FRAUDULENTLY CONVERT CBI ACCOUNT FUNDS

      27.        Beginning on or before 2011 and continuing thereafter, Kenneth Zong and the

Uncharged Conspirators, namely-Pourya Nayebi, Houshang Hosseinpour, and Houshang

Farsoudeh - conspired to convert KRW held in the CBI Won Account into USD and other

currencies, and to launder those funds in and through accounts held by multiple shell companies,

including Orchidea Trading, in several jurisdictions, including the UAE.

       28.       In furtherance of this scheme, Zang and his associates orchestrated a complex

scheme to defraud Korean banks, including IBK. Zong and his associates fraudulently represented

to IBK and other Korean banks that Anchore, a Korean company Zong controlled in Seoul, had

sold hundreds of millions of dollars' worth of permitted commercial goods and services to Iran.

In truth, no such transactions had ever taken place. Rather, these false representations were made

to IBK in order to cause IBK to transfer funds from the CBI Won Account to Anchore's account

at IBK, where Zong then-at the direction of the Uncharged Conspirators-wire transferred the

proceeds of this deceptive and illegal scheme to multiple shell company accounts in several other

jurisdictions, including the UAE.

       29.       In total, between February 10, 2011 and July 20, 2011, Zong initiated over 88

transactions via IBK accounts, thereby causing $1,004,662,911.57 worth of Iranian funds to be

                                                10
             Case 3:20-cv-00126-JMK Document 1 Filed 06/03/20 Page 10 of 22
        Case 1:20-cv-02601-VM Document 53-2 Filed 08/06/20 Page 44 of 55




transferred by IBK's CBI Won Account to accounts Zong controlled, converted to USD, and

transferred by IBK at Zong' s direction to other accounts that Zong and his co-conspirators, the

Uncharged Conspirators, controlled and/or for their benefit, all in violation ofU.S. sanctions laws.

       30.        As explained below, approximately $20 million of these funds were used by the

Uncharged Conspirators in attempting to purchase the Tbilisi Hotel in the Republic of Georgia,

and $10 million was transferred to bank accounts controlled by Zong and his relatives at financial

institutions in Anchorage, Alaska.

        A. ZONG REPRESENTED FALSELY TO IBK THAT KSI/AN CHORE SOLD MARBLE TILES
             TO IRAN IN ORDER To WITHDRAW OVER $2 MILLION IN FUNDS FROM THE CBI
             WON ACCOUNT


       31.        In or around July 2009, Kenneth Zong registered a company named KSI Ejder

Korea Inc. ("KSI") in Seoul, Korea. On or about January 25, 2011, Zong opened a bank account

at IBK in KSI' s name. In or around February 2011, Zong changed KSI' s name to Anchore.

       32.        Beginning in at least January 2011, Zong and the Uncharged Conspirators

manufactured a host of commercial documents fraudulently representing that Anchore acquired

$2 million worth of marble tiles and other construction supplies from MSL and sold and exported

these goods to Farsoodeh and Partnership ("Farsoodeh"), an Iranian company located on Kish

Island in Iran.

       33.        In truth, Anchore never sold or delivered any marble tiles or construction materials

to Farsoodeh. Nor did Anchore acquire any marble or construction materials from MSL. In fact,

Zong and the Uncharged Conspirators fabricated and backdated all of the above commercial

documents to give the appearance that Anchore was engaged in legitimate commercial

                                                   11
         Case 3:20-cv-00126-JMK Document 1 Filed 06/03/20 Page 11 of 22
        Case 1:20-cv-02601-VM Document 53-2 Filed 08/06/20 Page 45 of 55




transactions with Farsoodeh and MSL. Zong emailed an associate of the Uncharged Conspirators

on or about February 1, 2011, explaining:

      Let's do this way.
      UAE company issues an OFFER SHEET to KSI EJDER KOREA INC then I will issue a
      Commercial INVOICE to Farsoodeh & Partnership Co. based on UAE Offer sheet.
      OFFER sheet must be back dated Jan 17, 2010 and description of commodity
      is various different kinds ofItalian Marbel Tile, finished in UAE (which
      country?) Offer sheet must be lower amount than INVOICE amount. Invoice
      amount shall be KRW2,650,000,000.- OFFER price should be USD2,303,347.80 (or
      similar). it shows KSI EJDER makes a little profit, Again this is just paper
      works for to get approval from Korea Central bank.
      Regards/ken"

       34.      Between January 27 and 28, 2011, within three days of opening the Anchore

account at IBK, Zong presented the above fraudulent commercial contracts and invoices to IBK

in order to justify and receive authorization to accept two monetary transfers from the CBI Won

Account-one for W2,000,000,000 KRW and a second for W650,000,000 KRW-to Anchore's

account at IBK. The transfers were executed by IBK after Zong presented the fraudulent invoices

and contracts to IBK and Iranian financial institutions, in turn, tendered payments requests to IBK

to transfer CBI Won Account funds to pay Anchore's invoices.

        B. ZONG REPRESENTED FALSELY TO IBK THAT ANCHORE SOLD                       HUNDREDS OF
              MILLIONS OF DOLLARS IN ADDITIONAL CONSTRUCTION MATERIALS TO IRAN TO
              WITHDRAW THE EQUIVALENT OF OVER $1 BILLION FROM THE CBI WON
              ACCOUNT


       3 5.     In or around May 2011, Zong tendered additional fraudulent documents to IBK and

the Korean government in order to obtain hundreds of millions of dollars in additional transfers

from the CBI Won Account. Specifically, Anchore represented fraudulently that it possessed a



                                                 12
         Case 3:20-cv-00126-JMK Document 1 Filed 06/03/20 Page 12 of 22
        Case 1:20-cv-02601-VM Document 53-2 Filed 08/06/20 Page 46 of 55




contract dated February 2011 to supply Farsoodeh with additional construction materials,
                                                                                                      I



including "Heavy duty Galvazined Steel, Custom pre-colored Window & [W]ood frame[s]."

       36.      In or around May 2011, Anchore also submitted an application to the Korean
                                                                                                      I
                                                                                                      I




government requesting permission to engage in this type of trade with Iran. According to Zong,

the value of the materials to be supplied to Iran was $15,605,704,000. In reality, however,

Anchore never acquired nor exported any such construction materials to Iran.

       3 7.     In order to supply construction materials to F arsoodeh, Zong claimed that he would

purchase these materials from Orchidea Trading, a UAE entity controlled by the Uncharged

Conspirators-the same individuals who also owned Farsoodeh.

        38.     Notwithstanding the fact that Anchore never sold any construction materials to

Farsoodeh, and Anchore acquired no materials from Orchidea Trading, Zong requested that IBK

 utilize funds in the CBI Won Account to pay him the equivalent of hundreds of millions of dollars

 in compensation.

        39.     Based upon fraudulent commercial invoices and contracts Zong presented to IBK,

 the equivalent of more than $1 billion in KRW was transferred from the CBI Won Account to

 Anchore's account at IBK between February and July 2011.

       40.      Zong deceived IBK regarding the transactions. Zong concealed material facts, for

example, that Orchidea Trading, where the vast majority of the CBI Won Account funds were

sent, was controlled by the same individuals that owned Farsoodeh-namely, the Uncharged

Conspirators.




                                                 13

          Case 3:20-cv-00126-JMK Document 1 Filed 06/03/20 Page 13 of 22
         Case 1:20-cv-02601-VM Document 53-2 Filed 08/06/20 Page 47 of 55




                a.    For instance, in manufacturing fraudulent contracts between Anchore and

Orchidea, an associate of the Uncharged Conspirators ("Iranian Associate A") advised Zong to

remove any references to Farsoodeh in Anchore's contracts with Orchidea in order to avoid

"problems" with Orchidea's banks in the UAE. On or about June 6, 2011, Zong received an

email from Iranian Associate A stating:

         We can only make the [contract] direct with Anchore and Orchidea. As ifwe involve
         any Irani company like Farsoodeh in our contract then our banks in UAE will
         creat problems for us. So isnt this possible that we do contracts same as before. One
         contract between Farsoodeh and Anchore, and second one between Orchidea
         and Anchore[?]"

                b.    Similarly, Houshang Hosseinpour also reiterated to Zong the importance of

not disclosing how Zong would utilize the CBI Won Account funds once they were released to

him by IBK. In an email to Zong, Hosseinpour wrote: "Iran now is bad situation. If any swift

will come back to iran.our road will be close." Hosseinpour copied Orchidea Trading's email

address on this email. In a later email, Hosseinpour confirmed to Zong, "we got green light from

Iran."

         41.   Upon receiving these funds, Zong caused some of these funds to be exchanged for

U.S. dollars and wired-at the direction of the Uncharged Conspirators-to nearly four dozen

different persons and entities in several jurisdictions, including, among other places, the United

States, the DAE, Switzerland, Canada and Bahrain. The funds were directed as follows:

                a.    Approximately $863 million was sent to accounts maintained in the name
                      of Orchidea Trading at Emirates Bank in the DAE;

                b.    Approximately $131,000,000 was transferred cumulatively to other shell
                      company accounts in the U .A.E.;


                                               14
          Case 3:20-cv-00126-JMK Document 1 Filed 06/03/20 Page 14 of 22
        Case 1:20-cv-02601-VM Document 53-2 Filed 08/06/20 Page 48 of 55




               c.    $10,564,572 was transferred cumulatively to twenty different individuals
                     and four companies in the United States, including Alaska;

               d.    Approximately €469,978 EUR (approximately $668,825 equivalent) was
                     transferred cumulatively to three companies in Italy;

               e.    €299,653 EUR (approximately $426,436 equivalent) was transferred
                     cumulatively to six companies in Germany;

               f.    €233,580 EUR (approximately $332,407 equivalent) was transferred
                     cumulatively to two companies in Switzerland;

               g.    €97,000 EUR (approximately $138,040 equivalent) was transferred
                     cumulatively to a company in Austria;

               h.    €56,000 EUR (approximately $79,693 equivalent) was transferred
                     cumulatively to an individual and one company in France;

               1.    €32,480 EUR (approximately $46,222 equivalent) was transferred
                     cumulatively to a company in the Netherlands;

               J.    $40,000 was transferred cumulatively to an individual and one company in
                     Canada;and

               k.    $30,000 was transferred cumulatively to two individuals in Bahrain.

      42.     As compensation for participating in this fraudulent scheme to funnel the

equivalent of more than $1 billion from the CBI Won Account to overseas accounts controlled by

or for the benefit of the Uncharged Conspirators, Zong received an amount equivalent to

approximately $10 to 17 million as compensation. Approximately $10 million of these funds were

wired and deposited by Zong in a financial institution in Anchorage, Alaska.

II

II



                                               15
         Case 3:20-cv-00126-JMK Document 1 Filed 06/03/20 Page 15 of 22
       Case 1:20-cv-02601-VM Document 53-2 Filed 08/06/20 Page 49 of 55




       C.      APPROXIMATELY $20 MILLION IN FUNDS TRACEABLE TO THE CBI WON
               ACCOUNT WERE UTILIZED TO ATTEMPT TO PURCHASE THE TBILISI HOTEL


      43.      As described below, the Uncharged Conspirators used $20 million in funds

traceable to the fraudulently procured CBI Won Account funds in attempting to purchase the

Tbilisi Hotel in Georgia from RAK.IA. The Uncharged Conspirators paid the equivalent of

approximately $20 million to RAKIA, the Tbilisi Hotel's owner.

      44.      Between October 2011 and March 2012, Houshang Hosseinpour, among others,

engaged in discussions with RAKIA to purchase the Tbilisi Hotel. On or about March 1, 2012,

New York Exchange LLC, an entity owned by the Uncharged Conspirators and whose chairman

was Houshang Hosseinpour, and RAK Hotel, a subsidiary of RAKIA, entered into a share

purchase agreement ("SPA"). Rak Hotel agreed in the SPA to sell the Tbilisi Hotel to New York

Exchange LLC for approximately $62.5 million.

       45.     Pursuant to the SPA, New York Exchange LLC agreed to make an initial deposit

 equivalent to approximately $20 million with RAKIA. Between on or about October 12, 2011,

 and March 28, 2011, the Uncharged Conspirators tendered to RAKIA a series of checks drawn

 on multiple accounts maintained in the UAE in the names of various shell companies they

 controlled, including Orchidea Trading, New York General Trading LLC 1 and Tansam General

 Trading (New York General Trading LLC's former name). Specifically, RAKIA deposited the


       1
          On February 6, 2014, New York General Trading LLC was designated by the U.S.
 Department of the Treasury as being subject to sanctions and was placed on OFAC's FSE List.
 In announcing the designation, the Treasury Department stated that New York General Trading
 LLC was an entity owned and/or controlled by the Uncharged Conspirators and was one of
 several front companies used "to deceive the international community . . . by generating false
 invoices in connection with transactions involving designated Iranian banks."
                                              16
           Case 3:20-cv-00126-JMK Document 1 Filed 06/03/20 Page 16 of 22
       Case 1:20-cv-02601-VM Document 53-2 Filed 08/06/20 Page 50 of 55




following checks it received from the Uncharged Conspirators in connection with the SPA: (i)

an Orchidea Trading check dated October 12, 2011, for 2.2 millionAED; (ii) an Orchidea Trading      I
check dated October 17, 2011, for 2 million AED; (iii) a check drawn on a New York General

Trading LLC account dated October 19, 2011, for 10,478,000 AED; (iv) a check drawn on a New

York General Trading LLC account dated November 16, 2011, for 8,257,500 AED; (v) a check

drawn on a New York General Trading LLC account dated December 14, 2011, for

11,453,125AED; (vi) a check drawn on a New York General Trading LLC account dated

December 28, 2011, for l 1,453,125AED; (vii) an Orchidea Trading check dated March 19, 2012,

for 725,000 AED; (viii) an Orchidea Trading check dated March 28, 2012, for 13 million AED;

and (ix) an Orchidea Trading check dated March 28, 2012, for 13.25 million AED.

      46.     Upon receiving these checks, RAKIA deposited the funds into its account at the

Commercial Bank of Dubai in the UAE. Those funds comprise the Defendant Funds in this action.

       4 7.   After negotiations between the Uncharged Conspirators and RAKIA terminated

without being able to successfully conclude a final purchase agreement for the Tbilisi Hotel, VI2

Partners GmbH ("Vl2"), an Austrian legal entity owned by Marc-Milo Lube, filed civil claims

(the "Defendant Claim") against RAKIA (the "Georgia Action") in the Tbilisi City Court seeking,

among other things, the return of all funds provided to RAKIA by Orchidea Trading, New Y orlc

 General Trading LLC and Tansam General Trading in connection with the SPA as well as

 additional damages allegedly caused by RAKIA. In filing its action, VI2 asserted that it had

 acquired the cause of action from Orchidea Trading, New York General Trading LLC and

 Tansam General Trading pursuant to a claim purchase agreement.


                                               17
        Case 3:20-cv-00126-JMK Document 1 Filed 06/03/20 Page 17 of 22
           Case 1:20-cv-02601-VM Document 53-2 Filed 08/06/20 Page 51 of 55




          48.    The Defendant Claim was filed by VI2 on or about February 19, 2016. After the

Tbilisi Court issued a ruling in VI2's favor, RAKIA appealed the decision of the Tbilisi City

Court to the Tbilisi Court of Appeal.

                                   FIRST CLAIM FOR RELIEF

          49.    Paragraphs 1 through 49 above are incorporated by reference as if fully set forth

herein.

           50.   The Defendant Funds and Defendant Claim (collectively, the "Defendant Res") is

property that constitutes, and is derived from, proceeds traceable to one or more violations of

IEEPA and foreign bank fraud, which are specified unlawful activities under 18 U.S.C.

 §§ 1956(c)(6)(B)(iii), 18 U.S.C. §§ 1956(c)(7)(A), 1956(c)(7)(B)(iv) and/or 1956(c)(7)(D).

           51.   The Defendant Res is, therefore, subject to forfeiture to the United States pursuant

 to 18 U.S.C. § 981(a)(l)(C).

                                 SECOND CLAIM FOR RELIEF

           52.   Paragraphs 1 through 52 above are incorporated by reference as if fully set forth

 herein.

           53.   The Defendant Res is involved in, or is traceable to property involved in, one or

 more transactions or attempted transactions in violation of section 18 U.S.C. § 1957 and a

 conspiracy to commit such offenses in violation of section 18 U.S.C. § 1956(h). Specifically, the

 Defendant Res was involved in or is traceable to property involved in one or more financial

 transactions, attempted transactions, and a conspiracy to conduct or attempt to conduct such




                                                   18
            Case 3:20-cv-00126-JMK Document 1 Filed 06/03/20 Page 18 of 22
           Case 1:20-cv-02601-VM Document 53-2 Filed 08/06/20 Page 52 of 55




transactions in criminally derived property of a value greater than $10,000 that was derived from

specified unlawful activities, namely: IEEPA and foreign bank fraud.

           54.   The Defendant Res is, therefore, subject to forfeiture to the United States pursuant

to 18 U.S.C. § 981(a)(l)(A).

                                  THIRD CLAIM FOR RELIEF

          5 5.   Paragraphs I through 55 above are incorporated by reference as if fully set forth

herein.

          56.    The Defendant Res is involved in, or is traceable to property involved in, one or

more transactions, or attempted transactions in violation of section 18 U.S.C. § 1956(a)(l)(B)(i)

and a conspiracy to commit such offenses in violation of section 18 U.S.C. § 1956(h).

Specifically, the Defendant Asset is involved in and is traceable to property involved in one or

more financial transactions, attempted transactions, and a conspiracy to conduct or attempt to

conduct such transactions involving the proceeds of specified unlawful activity, that is: (i)

violations ofIEEPA (50 U.S.C. §§ 1701-1705); and (ii) a foreign offense involving fraud by or

against a foreign bank (18 U.S.C. § 1956(c)(7)(B)(iii)); and were designed in whole or in part to

conceal or disguise the nature, the location, the source, the ownership or the control of the proceeds

of the specified unlawful activities in violation of 18 U.S.C. § 1956(a)(l)(B)(i).

          57.    The Defendant Res is therefore subject to forfeiture pursuant to 18 U.S.C. §

98l(a)(l)(A).

II

II

                                                  19
             Case 3:20-cv-00126-JMK Document 1 Filed 06/03/20 Page 19 of 22
           Case 1:20-cv-02601-VM Document 53-2 Filed 08/06/20 Page 53 of 55




                                 FOURTH CLAIM FOR RELIEF
          58.    Paragraphs 1 through 57 above are incorporated by reference as if fully set forth

herein.

          59.    The Defendant Res was involved in, or is traceable to property involved in, one or

more transactions or attempted transactions in violation of section 18 U.S.C. § 1956(a)(2)(B) and

a conspiracy to commit such offenses in violation of section 18 U.S.C. § 1956(h). Specifically,

the Defendant Asset was involved in and are traceable to funds that were and were attempted to

be, transported, transmitted, or transferred, and a conspiracy to transport, transmit, or transfer, to

a place in the United States from or through a place outside the United States, with the knowledge

that the funds involved in the transportation, transmission, or transfer represented the proceeds of

some form of unlawful activity and knowledge that such transportation, transmission, or transfer

was designed in whole or in part to conceal or disguise the nature, the location, the source, the

ownership, or the control of the proceeds of specified unlawful activities, that is: (i) violations of

IEEPA (50 U.S.C. §§ 1701-1705); and (ii) a foreign offense involving fraud by or against a foreign

bank (18 U.S.C. § 1956(c)(7)(B)(iii)).

          60.    The Defendant Res is therefore subject to forfeiture pursuant to 18 U.S.C. §

981(a)(l)(A).

           WHEREFORE, plaintiff United States of America prays that:

           (a)   due process issue to enforce the forfeiture of the Defendant Res;

           (b)   due notice be given to all interested parties to appear and show cause why forfeiture

 should not be decreed;


                                                  20
            Case 3:20-cv-00126-JMK Document 1 Filed 06/03/20 Page 20 of 22
       Case 1:20-cv-02601-VM Document 53-2 Filed 08/06/20 Page 54 of 55




        (c)   this Court decree forfeiture of the Defendant Res to the United States of America

for disposition according to law; and

        (d)   for such other and further relief as this Court may deem just and proper, together

with the costs and disbursements of this action.

Dated: June 3, 2020                       Respectfully submitted,

                                          BRYAN SCHRODER
                                          United States Attorney
                                          DEBORAH L. CONNOR
                                          Chief
                                          Money Laundering & Asset Recovery Section
                                          U.S. Department of Justice


                                   By:

                                           ONASWALKER
                                          STEVEN SKROCKI
                                          Assistant U.S. Attorney
                                          District of Alaska
                                          WOOS.LEE
                                          Deputy Chief, MLARS
                                          MICHAEL OLMSTED
                                          Sr. Trial Attorney, MLARS
                                          U.S. Department of Justice

                                           Attorneys for Plaintiff
                                           UNITED STATES OF AMERICA



Subscribed before me on June    3, 2020, in Anchorage, Alaska.
                               - .             '        ,      :,,,Jr-,
                                         ~ f e r Lotz, Notary       j
                                          My commission expires: (µ \--\h ()'\t (


                                                   21
        Case 3:20-cv-00126-JMK Document 1 Filed 06/03/20 Page 21 of 22
         Case 1:20-cv-02601-VM Document 53-2 Filed 08/06/20 Page 55 of 55




                                         VERIFICATION


        I, Benjamin R. Mattson, hereby verify and declare under penalty of perjury that I am a
Special Agent with the Federal Bureau of Investigation, that I have read the foregoing Verified
Complaint for Forfeiture In Rem and know the contents thereof, and that the matters contained in
the Verified Complaint are true to the best of my knowledge and belief.
        The sources of my knowledge and information and the grounds of my belief are official
files and records of the United States, publicly available files and historical information,
information supplied to me by other law enforcement officers, experts, and other witnesses, as
well as my investigation in this case, together with others, as a Special Agent of the Federal
Bureau of Investigation.
        I hereby declare under penalty of perjury that the foregoing is true and correct.
Executed June 3, 2020, at Anchorage, Alaska.




Subscribed before me on June 3, 2020, in Anchorage, Alaska.

-~.~~,.
J   L07,
         11,Js
      ifer     Notary
    y commission expires: l.u,..\-'1--,. off - ~




                                                   22
          Case 3:20-cv-00126-JMK Document 1 Filed 06/03/20 Page 22 of 22
